 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 1 of 67




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

COMPASSCARE, a New York nonprofit corporation,
NATIONAL INSTITUTE OF FAMILY AND LIFE
ADVOCATES, d/b/a NIFLA, a Virginia Corporation,
FIRST BIBLE BAPTIST CHURCH, a New York
nonprofit corporation,

                                    Plaintiffs,

       v.                                                         1:19-CV-1409
                                                                  (TJM/DJS)

ANDREW M. CUOMO, in his official capacity
as the Governor of the State of New York;
ROBERTA REARDON, in her official capacity
as Commissioner of the Labor Department of
the State of New York, and LETITIA JAMES, in
her official capacity as Attorney General of the
State of New York,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge

                                    DECISION & ORDER

       Plaintiffs, religious organizations opposed to abortion, seek a preliminary injunction

enjoining enforcement of a labor law promulgated by the State of New York. See dkt. #

17. Plaintiffs contend that the law, which purports to prevent employer discrimination

against women because of their reproductive health care choices, is actually aimed at

undermining their ability to carry out their anti-abortion mission and violate their First

Amendment rights. Defendants, New York State officials, oppose the request for a

preliminary injunction and have filed a motion to dismiss the Complaint for failure to state

                                                  1
     Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 2 of 67




a claim. See dkt. # 19. The parties have briefed the issues and the Court has determined

to decide the motion without oral argument.

I.       BACKGROUND

         A.     Facts Alleged in the Complaint

         Plaintiffs describe this case as a “pre-enforcement federal civil rights action[.]”

Complaint (“Complt.”), dkt. # 1, at ¶ 1. They raise their claims pursuant to 42 U.S.C. §

1983. Plaintiffs seek to enjoin enforcement of the “Boss Bill,” which they describe as “the

third in a trio of abortion-protective and abortion-advancing laws passed by the New York

State Legislature on January 22, 2019.” Id. at ¶ 2. 1 The first two laws addressed when in

the gestational period abortions could be performed and the second addressed the cost of

contraceptives and other family planning drugs in health plans. Id.

                i.     The Plaintiffs

                       a. CompassCare

         Plaintiff CompassCare Pregnancy Services (“CompassCare”) is a religious non-

profit incorporated under New York law, with a principal place of business in Rochester,

New York. Id. at ¶ 40. CompassCare “provides pregnancy-related medical and non-

medical services and comprehensive pregnancy- and abortion-related information without

cost to its patients[.]” Id. at ¶ 41. CompassCare has both a president and a medical

director. Id. As a “pregnancy care center,” CompassCare “exists to serve women

considering abortion and their unborn children.” Id. at ¶ 55. Com passCare aims “to

         1
        As a motion to dismiss Plaintiffs’ Complaint is before the Court, the Court will relate
the facts as alleged in the Complaint. The Court does not adopt any of the
characterizations of the facts or legal standards offered by the parties. The Court quotes
them to demonstrate the tenor of the arguments in this matter.

                                                 2
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 3 of 67




provide the compassion, concern, and support necessary to enable women to carry their

unborn children to term.” Id. CompassCare does not seek to earn a profit, does not

charge for its aid, and does not discriminate because of “age, sex, marital status, or

religious preference.” Id. at ¶ 56. CompassCare operates without funding from the

government. Id. at ¶ 57. CompassCare provides a number of services, including “clinical

pregnancy testing . . . ; ultrasound exams; gestational age determinations; complete

pregnancy, abortion, and adoption options consultations; ST D testing and treatment;

abortion pill reversal services; and medical, insurance, and community support referrals.”

Id. at ¶ 58. Plaintiff also offers “accurate and complete comprehensive information

concerning prenatal development, pregnancy and childbirth, abortion procedures and

risks, and alternatives to abortion.” Id. at ¶ 59. Beyond this “rigorous and consistent

treatment and testing protocol,” CompassCare also offers “informational resources” on

“pregancy, abortion, post-abortion care and expectations, contraception, and STDs.” Id. at

¶ 60.

        Plaintiffs further describe the aim of CompassCare’s programs and the beliefs that

underlie those aims. CompassCare, they say, “is committed to meeting a woman’s need

at the point of decision regarding an unplanned or unwanted pregnancy.” Id. at ¶ 62. By

providing “emotional support and practical assistance,” Plaintiff “provides women with the

knowledge and ability to face the future with hope, and to plan constructively for

themselves and their babies.” Id. at ¶ 63. CompassCare “believes all human life is

equally valuable and deserving of blessing and protection, from fertilization to natural

death.” Id. at ¶ 64. To Compass Care, “every abortion claims an innocent life.” Id. at ¶

65. Since “every life is inherently valuable” as “a gift from God and made in His image,”

                                              3
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 4 of 67




Plaintiff “believes that such life should not be destroyed. Id. at ¶ 65. Rather than solving

women’s problems, CompassCare alleges “that abortion compounds actual and perceived

problems and difficulties[.]” Id. at ¶ 67. CompassCare sees “the purpose of medical care

[as] to heal and maintain the health of the individual[.]” Id. at ¶ 68. Abortion,

CompassCare claims, “does neither for either women or the baby.” Id. CompassCare

does not, therefore, “recommend, provide, or refer for abortions or abortifacient drugs or

devices.” Id. at ¶ 69. Plaintiff finds “it immoral for anyone to participate in those services.”

Id. Instead, CompassCare finds adoption “an excellent alternative” and offers “referrals to

adoption agencies and attorneys for those who want such assistance.” Id. at ¶ 70.

       CompassCare also has specific beliefs related to sexuality and birth control.

Plaintiff “believes that popular . . . acceptance of a birth control mentality violates the

purpose of sexuality as revealed in the Bible.” Id. at ¶ 71. That acceptance “results in an

increase in adolescent promiscuity, pregnancy, abortion, and disease.” Id. at ¶ 71.

CompassCare therefore “works to teach young adults that sex can only be meaningful and

safe within the context of a loving, permanent marital relationship between one man and

one woman.” Id. at ¶ 72. CompassCare provides information on birth control, offering a

distinction between contraceptives and “abortifacient drugs and devices on the other.” Id.

While CompassCare provides information on contraceptives, the Plaintiff does not “refer

patients for birth control in any form.” Id. at ¶ 73. CompassCare also promotes

abstinence among single people and “sexual fidelity within a marital relationship.” Id. at ¶

74. Such marriages, CompassCare states, are “between one man and one woman.” Id.

       Plaintiff CompassCare further alleges that its “Christian faith and religious beliefs

motivate and permeate its mission and all its activities” Id. at ¶ 75. CompassCare

                                                4
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 5 of 67




considers “itself as an outreach ministry of Jesus Christ through His church.” Id. “During

every interaction with a patient,” Plaintiff contends, “CompassCare staff offer to share the

Gospel message of God’s love and hope to those who wish to agree to hear it.” Id. at

¶ 76. Staff only share that gospel message with people who agree to hear it. Id.

CompassCare’s mission statement describes the Plaintiff as “a Christ-centered agency

dedicated to empowering women and men to erase the need for abortion by transforming

a woman’s fear into confidence.” Id. at ¶ 77. God’s desire, CompassCare believes, is “to

use [CompassCare] to transform the communities it serves in western New York into a

place where abortion is no longer needed and wanted.” Id. at ¶ 78. To achieve that end,

CompassCare seeks to aid both “at-risk women,” and also to assist other “pregnancy care

centers” in doing the same. Id.

       Plaintiff contends that “CompassCare is a religious organization that provides its

services . . . pursuant to its pro-life and religious viewpoint[.]” Id. at ¶ 80. It hopes “to

empower the women it serves to say ‘no’ to abortion.” Id. To meet this “religious and pro-

life mission,” the Plaintiff “requires all who serve the organization–whether staff, board

members, or volunteers–to know Jesus Christ as their Lord and Savior.” Id. at ¶ 81.

Further, “[a]ll who work at CompassCare must support CompassCare’s religious mission,

and must personally conduct themselves consistent with the Christian faith and belief that

guides that mission.” Id. at ¶ 82. Thus, “all who serve the organization in any capacity”

must “believe in and agree to abide by its positional statements on abortion, birth control,

religious faith, and organizational principles.” Id. at ¶ 83. Those views are found in an

employee handbook. Id. at ¶ 84. All persons “serv[ing] the organization” must sign the

handbook. Id. Employees are not only required to agree to “such statements” when they

                                                 5
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 6 of 67




begin their work, but must also “uphold them, unwaveringly, throughout their tenure with

the organization.” Id. at ¶ 85.

       The CompassCare “positional statements” mandate that “all those who serve the

organization” must “agree that the Bible is the inspired–and the only–infallible,

authoritative Word of God; [and] that there is only one God, eternally existent in three

persons, Father, Son and Holy Spirit[.]” Id. at ¶ 86. They must also agree “that every

abortion claims an innocent life; that sexual relationships outside of marriages between

one man and one women results in great numbers of unplanned pregnancies, sexually

transmitted diseases, and broken lives[.]” Id. Finally, they must believe “that sexual

abstinence, rather than contraception, is the proper m eans” to prevent unplanned

pregnancies and sexually transmitted diseases. Id. CompassCare contends that “[f]or

staff, volunteers, and board members, assent to CompassCare’s mission and beliefs

necessarily entails living a life consistent with that mission and those beliefs.” Id. at ¶ 87.

       As part of living consistently with the organization’s beliefs, CompassCare alleges,

“[a]ll those who serve the organization must agree to never refer or advise any woman to

have an abortion[.]” Id. at ¶ 88. They also must pledge “to uphold the organization’s

policy on birth control, which is abstinence only for unmarried patients.” Id. They must

also “refrain from having, and helping other to procure, abortions.” If. at ¶ 89. Such

persons are also to “refrain from using, or helping others procure, abortifacient drugs or

devices[.]” Id. at ¶ 90. They must also remain monogamous if married, and be sexually

abstinent if not married. Id. They must also “agree to pray for CompassCare staff,

volunteers, and patients.” Id. at ¶ 91.

       CompassCare’s requirements [are] for staff, board members, and volunteers to

                                               6
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 7 of 67




both agree with and abide by its beliefs and missions are driven by the organization’s

belief that such views “comport with God’s Will and Word.” Id. at ¶ 92. Requiring such

fealty, CompassCare explains, is also driven by a belief “that by associating with like-

minded individuals,” CompassCare “will be able to spread an authentic message of love

and hope that will be received more readily by patients[.]” Id. ¶ 93. That authenticity,

CompassCare believes, “will ultimately save more lives and reduce the perceived need for

abortion.” Id. CompassCare asserts that its policies saved “the lives of 225 babies . . .

whose mothers were abortion inclined when they arrived for their appointments[.]” Id. at ¶

94.

       CompassCare not only operates as a “pregnancy care center” that “facilitat[es]

medical and other assistance to women facing unplanned pregnancies,” but also “provides

training and tools to other” similar facilities. Id. at ¶ 95. In this way, CompassCare “seeks

to optimize treatment and counseling procedures throughout the industry.” Id.

CompassCare also operates websites and a blog that promulgates “a pro-life message

and” CompassCare’s “positions regarding various laws and cultural developments dealing

with life, pregnancy, abortions, contraception, and other issues.” Id. at ¶ 96. T he

organization also uses radio and television “spots” to promote its message. Id.

                            b.     NIFLA

       Plaintiff National Institute of Family and Life Advocates (“NIFLA”) is a Virginia

religious non-profit with a principal place of business in Fredericksburg, Virgnia. Id. at ¶

42. NIFLA is made up of “member pregnancy care centers from across the nation.” Id. at

¶ 43. Forty-one such centers operate in New York. Id. They “provide pregnancy related

medical and/or non-medical information and services without charge to their clients.” Id.

                                               7
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 8 of 67




NIFLA also provides legal resources and legal counsel for “medical and non-medical pro-

life pregnancy centers[.]” Id. at ¶ 99. NIFLA’s aim is to “[develop] a network of life-

affirming ministries in every community across the nation . . . to achieve an abortion-free

America.” Id. NIFLA holds conferences to “[educate] individuals and organizations as to

best practices” about providing “pro-life services and advocacy on behalf of the unborn.”

Id. at 100. NIFLA operates by “equipping pregnancy centers with legal counsel and

support; enabling pregnancy centers to convert to medical clinic status where possible;

and energizing pregnancy centers with a renewed vision for the future.” Id. at ¶ 101.

       Many of NIFLA’s 41 member centers in New York “are religious organizations that

pursue their pro-life missions and spread their pro-life message as an exercise of their

religious beliefs.” Id. at ¶¶ 102-103. The organization “emphasizes the importance of

statements of faith and codes of conduct” among member centers. Id. at 104. NIFLA

“strongly encourages that its centers implement such documents in their daily operations.”

Id. NIFLA provides a template for an employee handbook and “encourages member

centers to adapt” the template to “use as circumstances dictate.” Id. at ¶ 105. Many New

York NIFLA “member centers require their employees and all who serve them in any

capacity” to agree to and “personally live by, among other things, their organizational

codes of conduct, positional statements, and/or statements of faith regarding pregnancy,

abortion, contraceptive use, and sexual conduct outside the context of a marriage

between one man and one woman.” Id. at ¶ 106. At these centers, “employees are

required to assent to and/or sign these operative documents to signal their agreement with

their contents and their intention to live by and model the beliefs contained therein.” Id.

Many NIFLA-affiliate centers in New York have an employee handbook. Id. at ¶ 107.

                                              8
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 9 of 67




NIFLA describes the organization’s “religious mission” as “includ[ing] helping its members

centers advance their religious missions and beliefs.” Id. at ¶ 108.

                             c. First Bible

       Plaintiff First Bible is a Christian Church organized as a non-profit “exclusively for

religious purposes within the meaning of Section 501(c)(3) of the Internal Revenue Code.”

Id. at ¶ 44. First Bible’s church is located in Hilton, New York. Id. First Bible also

operates a school located in Rochester, New York. Id. The church serves the town of

Hilton, New York and the suburbs of Rochester. Id. at ¶ 114. The church has been in

service for more than fifty years. Id. In addition to its work in the Rochester area, First

Bible “seeks to spread God’s message throughout the world” through “a thriving

missionary purpose and practice.” Id. at ¶ 115.

       First Bible’s lead pastor is Kevin Pestke. Id. at ¶ 116. The Church “believes the

Bible is the inerrant Word of God and the final authority for human conduct.” Id. at ¶ 117.

First Bible therefore contends that “its mission, message, and statement of faith are in

direct alignment with the Bible.” Id. First Bible professes that “each human life, from the

moment of conception, is formed by God and bears His image.” Id. at ¶ 118. First Bible

operates according to a Constitution. Id. at ¶ 119. The Constitution includes the Church’s

“beliefs regarding human sexuality and abortion.” Id. The Church “believes that God has

commanded that no intimate sexual activity be engaged in outside of marriage between a

man and a woman.” Id. at ¶ 120. The Church also professes and teaches that conception

begins life and unborn children are living human beings. Id. at ¶ 121. An abortion, the

First Baptist teaches, “constitutes the unjustified, unexcused taking of unborn human

life[.]” Id. Abortion thus violates Biblical prohibitions “against the intentional destruction of

                                                9
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 10 of 67




innocent human life.” Id. As such, “participation in, facilitation of, or payment for abortion

in any circumstance is a grave sin.” Id. at ¶ 122.

       These beliefs cause First Bible to “[seek] to recognize and preserve the sanctity of

human life from conception until natural death.” Id. at ¶ 123. T he Church uses “a variety

of events, ministries, and partnerships” to promote and support this “pro-life mission” at

First Bible and in the broader community. Id. at ¶ 124. First Bible has a partnership with

Mission Share Outreach Center. Id. at ¶ 125. Mission Share “prov ides, among other

things, pro-life pregnancy care services, food and clothing support, and training classes in

life skills.” Id. at ¶ 126. First Bible also has a partnership and prov ides monthly financial

support for Lifesaver Ministries, a pregnancy care center in Gloversville, New York. Id. at

¶ 127. The Church also has a foster care ministry called HIS Ministry. Id. at ¶ 128. HIS

Ministry gives away diapers, toys, and gift cards to new foster parents. Id. HIS Minstry

also offers “respite care” for such parents and uses prayer teams to “lift up each of the

foster families and their needs on a regular basis.” Id. These efforts go beyond church

members to include foster families who are “outside of First Bible.” Id.

       First Bible has “14 pastors and directors, . . 24 full-time and part-time employees,

and . . . 900+ volunteers.” Id. at ¶ 129. The Church “expects its pastors, directors,

employees and volunteers– . . . all who minister in any capacity–to abide by and agree

with the church’s moral and ethical standards[.]” Id. at ¶ 130. T hese standards include

First Bible’s “religious beliefs and teachings on human sexuality and abortion, in both their

work life and private life.” Id. The Church declares that it “will not hire or retain any pastor,

director, employee, or volunteer who refuses to assent to its statement of faith, or refuses

to live out that statement of faith in his or her personal life.” Id. at ¶ 131. Hiring and

                                               10
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 11 of 67




retention decisions are made “in light of its statement of faith.” Id. at ¶ 132. “Pastors,

directors, employees, and volunteers who violate the principles contained in First Bible’s

statement of faith can be subject to disciplinary action, up to and including termination.”

Id.

       First Bible operates Northstar Christian Academy. Id. at ¶ 133. This school offers

“traditional curriculum” to around 350 students ranging from preschool to 12 th grade. Id.

The Academy has 6 administrators, 33 teachers, and “myriad volunteers.” Id. Northstar’s

mission is:

       to glorify God; establish the scriptures as the final, absolute authority; provide a
       distinctly Christian environment for its student body; teach traditional course
       offerings from a biblical worldview; encourage excellence in all aspects of life;
       encourage the student body to be conformed to Christ; and prepare its students to
       be servant disciples of Christ.

Id. at ¶ 134. The school “stresses the inculcation of Christian character, virtues, and

morality.” Id. at ¶ 135. Such values include “the belief that every child is made in the

image and likeness of God,” as well as “that abortion is the unjustified taking of an

innocent human life[.]” Id. These values also include the idea “that sexual activity should

be reserved for a marriage between one man and one woman.” Id. The Academy

“follows First Bible’s statement of faith in all respects.” Id. at ¶ 136.

       First Bible owns and operates Grace and Truth Athletics and Sports Park. Id. at ¶

137. Grace and Truth “offers recreational and sports programs for children and adults[.]”

Id. Those programs teach “good sportsmanship, teamwork, fundamental skill

development, and positive Christian values.” Id. First Bible employs a director and ten

part-time employees through Grace and Truth. Id. at ¶ 138. Grace and Truth “follows

First Bible’s statement of faith in all respects.” Id. at ¶ 139. At both Grace and T ruth and

                                                11
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 12 of 67




Northstar, First Baptist refuses to “hire or retain any director, teacher, employee, or

volunteer who refuses to assent to its statement of faith, or who refuses to live out that

statement of faith in his or her personal life.” Id. at ¶ 140. The church makes decisions

about who to hire and retain in these programs in light of those beliefs, and will not hire or

retain “any director, teacher, employee, or volunteer” who does not abide by those beliefs.

Id. “Staff, faculty, volunteers, or board members at its school or sports program and

facility who violate the principles contained in First Bible’s statement of faith can be subject

to disciplinary action, up to and including termination.” Id.

       B.     Plaintiffs’ Allegations Regarding the Statute in Question

       At issue here is a bill that became law as Section 203-e of the New York Labor

Law. Plaintiffs allege that the New York State legislature issued memoranda that declared

that the statute “would ‘[ensure] that employees or their dependents are able to make their

own reproductive health care decisions without incurring adverse employment

consequences.’” Id. at ¶ 147 (quoting New York State Assembly Bill A584 Summary;

Senate Bill 660 Bill Summary, Sponsor Memo). Both the State Senate and State

Assembly claimed that the legislation aimed to close “‘legal loopholes . . . to ensure that

employees’ decisions about pregnancy, contraception, and reproductive health are . . .

protected under state law.’” Id. at ¶ 148 (quoting above-cited legislative statements).

Plaintiffs contend that neither body provided a “description of the genesis or provenance

of such asserted legal loopholes.” Id. at ¶ 149. Neither did either body cite any example

of employees being deprived of their rights because of these “loopholes” in the law. Id.

The summaries also fail, Plaintiffs allege, to point to any actual “‘adverse employment

consequences’ precipitated by any employer decisions in light of employee reproductive

                                              12
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 13 of 67




health decisions.” Id. at ¶ 150. The text of the Act also fails to provide any insight into

instances of discrimination of legal loopholes that the text sought to solve. Id. at ¶¶ 151-

152. Plaintiffs allege that the main sponsor of the legislation in the New York State

Assembly could not point to any past or present discrimination on the basis of reproductive

health decisions in New York when questioned on the matter. Id. at ¶ 153. Instead, the

legislative sponsor pointed to the actions of Michigan, North Carolina, Illinois and Ohio in

enacting similar legislation. Id. at ¶ 154. The Senate floor sponsor, Plaintiffs allege, also

failed to point to any examples of discrimination in passing the statute. Id. at ¶ 155.

       Plaintiffs further allege that the State Assembly and Senate described support for

the Act as a response to challenges by employers to a mandate in the federal Affordable

Care Act (“ACA”) requiring employer-sponsored health care plans to offer coverage for

contraceptives. Id. at ¶ 156. Legislators, Plaintiffs claim, characterized these efforts as

efforts to discriminate against employees based on their health-care decisions. Id.

Plaintiffs contend that legislators passed the Act in question as an attempt to “[prevent]

religious employers form managing their employment relationships consistent with their

religious missions and beliefs.” Id. at ¶ 157. A senate sponsor of the Act argued that

“‘[w]e are on a dangerous, slippery slope in this country when it comes to protecting an

individual’s right to privacy and autonomy on decision-making about family planning and

reproductive health.’” Id. at ¶ 159. She cited lawsuits filed by religious employers and the

United States Supreme Court’s decision in Hobby Lobby v. Burwell, 573 U.S. 682 (2014)

as part of this supposed attack on reproductive health decision-making. Id. at ¶¶ 160-161.

That senator characterized employer-initiated lawsuits against the contraceptive mandate

as “encroachments” on employees’ reproductive health decisions and argued that the Act

                                              13
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 14 of 67




was an attempt “to ‘prevent’ such ‘encroachments.’” Id. at ¶¶ 165-166. Plaintiffs contend

that legislators’ animus to religion is also displayed by their failure to include an exemption

for religious employers. Id. at ¶¶ 168-169. One sponsor explained that the Bill did not

contain an explicit ministerial exemption, though the First Amendment’s ministerial

exception could be used as a defense in court. Id. at ¶ 171.

       C.     Statute in Question

       The statute in question, a portion of the New York Labor Law, is titled “Prohibition

on discrimination based on an employee’s or a dependent’s reproductive health decision

making.” N.Y Labor Law § 203-e. That statute prohibits an employer from “accessing an

employee’s personal information regarding the employee’s or the employee’s dependent’s

reproductive health decision making[.]” N.Y. Labor Law § 203-e(1). The prohibition on

access also “includ[es] but is not limited to, the decision to use or access a particular drug,

device, or medical service without the employee’s prior informed affirmative written

consent.” The statute also provides that:

       2. An employer shall not:

              (a) discriminate nor take any retaliatory action against an employee with
              respect to compensation, terms, conditions, or privileges of employment
              because of or on the basis of the employee’s or dependent’s reproductive
              decision making, including, but not limited to, a decision to use or access a
              particular drug, device, or medial service; or

              (b) require an employee to sign a waiver or other document which purports
              to deny an employee the right to make their own reproductive or health care
              decisions, including use of a particular drug, device, or medical service.

N.Y. Labor Law § 203-e(2). The statute provides an employee the right to “bring a civil

action . . . against an employer alleged to have violated the provisions of this section.”

N.Y. Labor Law § 203-e(3). In such cases, a court may award damages, including back

                                              14
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 15 of 67




pay and attorneys fees and costs, injunctive relief, reinstatement, and liquidated damages.

N.Y. Labor Law § 203-e(3)(a-d). The statute also permits civil penalties against an

employer who retaliates against an employee for exercising rights under the statute. N.Y.

Labor Law § 203-e(5). Finally, “[a]n employer that provides an employee handbook to its

employees must include in the handbook notice of employee rights and remedies under

this action.” N.Y. Labor Law § 203-e(6).

       D.     Alleged Effect of Statute on Plaintiffs

       Plaintiffs allege that the statute in question will have an adverse effect on their

ability to operate for their intended purposes and will restrict their freedom of speech,

expressive association, religious autonomy, and free speech. Id. at ¶ 196. They also

claim that the Act infringes their Fourteenth Amendment due process rights because the

law is impermissibly vague. Id. Complying with the law “would undermine and

compromise their pro-life and religious missions, messages, and purposes.” Id. at ¶ 197.

The law would also force them “to associate with employees who do not share” their

“missions, messages, and purposes.” Id. The law makes them “permit employees who”

lack their beliefs serve “as their messengers to third parties[.]” Id. at ¶ 198. Doing so, they

claim “would necessarily dilute and change Plaintiffs’ messages.” Id. The law also harms

their ability to obtain new employees, since they face “uncertainties surrounding how to

find, recruit, and hire new employees consistent with their pro-life and religious missions,

messages, and purposes.” Id. at ¶ 199. They could also face enforcement actions from

State officials and could also be subject to private suit. Id. at ¶¶ 200-201. The private

right of action contained in the statute exposes Plaintiffs to “crippling litigation costs,

damages (including liquidated damages), and attorneys’ fees and costs.” Id. at ¶ 201.

                                                15
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 16 of 67




Reinstatement–a remedy available in the statute–would also harm Plaintiffs’ ability to

avoid employees who act “inimically to the mission and beliefs of those religious

organizations.” Id. at ¶ 202. CompassCare, which has a small budget, would have

difficulty absorbing these costs. Id. at ¶ 203. All of the Plaintiffs allege that, if they were

required to “hire and employ those who have abortions, use abortifacient drugs, or flout

Plaintiffs’ beliefs regarding sexual morality,” they would likely receive fewer donor funds.

Id. at ¶¶ 205-206.

       Plaintiffs allege that they “intend to continue to require their employees, volunteers,

board members (and any other persons who serve their organizations) to comply with,

among other things, their respective employee handbooks, code of conduct, positional

statements, and statements of faith regarding reproductive health decisions, including, but

not limited to, pregnancy, abortion, contraceptive use, and sexual morality.” Id. at ¶ 207.

CompassCare will not hire anyone who refuses “to waive” the law’s “provisions and will

refuse to hire or retain any employees” who “refuse to agree to” such a waiver. Id. at ¶

208. CompassCare will not include a notice of rights or remedies in its employee

handbook. Id. at ¶ 209. NILFA’s New York members will take the same actions. Id. at ¶¶

210-211.

       At present, First Bible does not have an employee handbook and does not require

any pastors, directors, employees, or volunteers to sign any handbook, code of conduct,

or other statement regarding reproductive health or other issue. Id. at ¶ 213. At the sam e

time, the Church does expect such people “to abide by its mission and beliefs in the

conduct of their work for First Bible and in their personal lives.” Id. at ¶ 214. First Bible

intends to create an employee handbook that describes the Church’s beliefs, and will

                                               16
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 17 of 67




require pastors, directors, employees and volunteers to sign the handbook. Id. at ¶ 215.

The Church will therefore require signatories to state “agreement with and fealty towards

First Bible’s faith positions.” Id. All employees and applicants for jobs will be required to

assent to and sign the Church’s statement of faith. Id. at ¶ 216. 2 Were it not for the new

law, First Bible would put the new employee handbook into operation once completed. Id.

at ¶ 218. The Church would not include the notice of rights required by statute into the

employee handbook. Id. at ¶ 219.

       All of the Plaintiffs “intend to take adverse employment action against employees

who choose to procure abortions or otherwise violate their organizational policies

regarding pregnancy, abortion, contraceptive use, and sexual morality.” Id. at ¶ 220.

None of them will comply with any of the notice requirements in the law. Id. at ¶ 221.

When recruiting employees in any medium, the Plaintiffs intend to include language

stating that employees are required to comply with their “beliefs regarding pregnancy,

abortion, contraceptive use, and sexual morality.” Id. at ¶ 222.

       E.       Causes of Action


       2
           The proposed handbook would contain the following language:

       All applicants and employees, as a condition of hiring and continued employment,

       must agree to personally abide by First Bible’s beliefs regarding reproductive health
       decisions and sexual morality. More specifically, no employee or perspective
       employee may have an abortion, help another to obtain an abortion, use
       abortifacient drugs or devices, or engage in sexual activity outside the context of a
       marriage between one man and one woman. Engaging in such activities may result
       in discipline or termination. Moreover, as a condition of employment, all employees
       must agree to waive the protections regarding reproductive health decision making
       contained in SB 660.

Complt. at ¶ 217.

                                              17
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 18 of 67




       Plaintiffs’ Complaint raises five causes of action, all of them pursuant to 42 U.S.C. §

1983. Count One alleges that New York Labor Law § 203e violates their First Amendment

right to expressive association. Count Two alleges that the statute violates Plaintiffs’ First

Amendment free speech rights by forbidding certain speech about their employment

standards and compelling them to provide a message to their employees contrary to their

religious beliefs. Count Three alleges that Labor Law § 203e violates Plaintiffs’ First

Amendment right to religious autonomy by requiring them hire and retain employees who

do not believe in and refuse to abide by their ideas about abortion, contraception, and

sexual morality. Count Four alleges that the statute violates Plaintiffs’ First Amendment

right to free exercise of religion by interfering with their right to hire employees who agree

with their values. Count Five alleges that the statute violates Plaintiff’s Fourteenth

Amendment due process rights because the law is impermissibly vague. Plaintiffs seek a

declaration from the Court that Labor Law § 203e is unconstitutional and an injunction

preventing enforcement of the statute.

       After filing the Complaint and serving the Defendants, Plaintiffs filed a motion for a

preliminary injunction. In responding to the preliminary-injunction motion, the Defendants

also moved to dismiss Plaintiffs’ Complaint for failure to state a claim upon which relief

could be granted. The parties have briefed the issues, and matter is ripe for disposition.

II.    Legal Standards

       A.     Preliminary Injunction

       “A preliminary injunction is an equitable remedy and an act of discretion by the

court.” ACLU v. Clapper, 804 F.3d 617, 622 (2d Cir. 2015). T o obtain an injunction, a



                                              18
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 19 of 67




party “must generally show a likelihood of success on the merits, a likelihood of irreparable

harm in the absence of preliminary relief, that the balance of equities tips in the party’s

favor, and that an injunction is in the public interest.” Id. “A plaintif f who seeks a

preliminary injunction that will alter the status quo must demonstrate a ‘substantial’

likelihood of success on the merits.” N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483,

486 (2d Cir. 2013). The parties have disputed the prevailing standard for granting an

injunction. The Second Circuit often applies two separate preliminary injunction

standards: “(a) a likelihood of success on the merits, or (b) sufficiently serious questions

going to the merits to make a fair ground for litigation, and a balance of the hardships

tipping decidedly in the movant’s favor.” Kelly v. Honeywell International, Inc., 933 F.3d

173, 184 (2d Cir. 2019). Courts in the Circuit, however, “have repeatedly stated that the

serious-questions standard cannot be used to preliminarily enjoin governmental action.”

Trump v. Deutsche Bank AG, 943 F.3d 627, 637 (2d Cir. 2019). “A plaintif f cannot rely on

the ‘fair-grounds-for litigation’ alternative to challenge ‘governmental action taken in the

public interest pursuant to a statutory or regulatory scheme.’” Otoe-Missouria Tribe of

Indians v. N.Y. State Dept. of Fin. Servs., 769 F.3d 105, 110 (2d Cir. 2014) (quoting Plaza

Helath Labs, Inc. v. Perales, 878 F.2d 577, 580 (2d Cir. 1977)). T his rule applies because

of “the idea that governmental policies implemented or regulations developed through

presumptively reasoned democratic processes are entitled to a higher degree of

deference and should not be enjoined lightly.” Id. (quoting Able v. United States, 44 F128,

131 (2d Cir. 1995)).

       B.     Motion to Dismiss



                                               19
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 20 of 67




       Defendants seek dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). In

addressing such motions, the Court must accept “all factual allegations in the complaint as

true, and draw[] all reasonable inferences in the plaintiff’s favor.” Holmes v. Grubman, 568

F.3d 329, 335 (2d Cir. 2009). This tenet does not apply to legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678. “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Id. (quoting Bell Atl. v. Twombly, 550

U.S. 544, 570 (2007)).

III.   Analysis

       The Court will address the motions in turn, concentrating first on the Plaintiffs’

preliminary injunction motion and then addressing the motion to dismiss, as appropriate.

       A.     Irreparable Harm

       Defendants argue that the Plaintiff cannot prove irreparable harm. Since the Court

cannot issue preliminary injunction if the Plaintiffs cannot show irreparable harm, the Court

must first address that issue. Plaintiffs point to irreparable harm in several ways.

Defendants dispute that any of these alleged harms are legally sufficient for the Court to

grant an injunction, particularly because the Plaintiffs have not pointed to any employees

who have actually defied the Plaintiffs’ restrictions on use of contraception, abortion, or

abortifacient drugs.

       As a preliminary matter, courts have concluded that “‘perhaps the single most

important prerequisite for the issuance of a preliminary injunction is a demonstration that if



                                               20
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 21 of 67




it is not granted the applicant is likely to suffer irreparable harm before a decision on the

merits can be rendered.’” Borey v. National Union Fire Ins. Co., 934 F.2d 30, 34 (2d Cir.

1991) (quoting Mamiya Co. v. Masel Supply Co., 719 F.2d 42, 45 (2d Cir. 1983)).

“Violations of First Amendment rights ‘are commonly considered irreparable injuries for the

purposes of preliminary injunction.’” Latino Offficers Ass’n v. City of New York, 196 F.3d

458, 462 (2d Cir. 1999) (quoting Bery v. City of New York, 97 F.3d 689, 693 (2d Cir.

1996)). Still, “[a]lthough ‘the loss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury,’” courts “have not consistently

presumed irreparable harm in cases involving allegations of the abridgement of First

Amendment rights[.]” Bronx Household of Faith v. Bd. of Educ., 331 F.3d 342, 349 (2d Cir.

2003) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). In the Sec ond Circuit, when “a

plaintiff alleges injury from a rule or regulation that directly limits speech, the irreparable

nature of the harm may be presumed.” Id. at 349. “In contrast, in instances where a

plaintiff alleges injury from a rule or regulation that may only potentially affect speech, the

plaintiff must establish a causal link between the injunction sought and the alleged injury,

that is, the plaintiff must demonstrate that the injunction will prevent the feared deprivation

free speech rights.” Id. at 350. To meet this standard of showing “a cognizable claim

founded on the chilling of First Amendment rights, a party must articulate a ‘specific

present objective harm or a threat of specific future harm.’” Id. (quoting Laird v. Tatum,

408 U.S. 1, 33 (1972)). A “conjectural chill,” such as when a person “theoretica[lly]” might

not speak due to a regulation, “is not sufficient to establish real and imminent irreparable

harm.” Latino Officers Ass’n v. Safir, 170 F.3d 167, 171 (2d Cir. 1999).

       Plaintiffs here in part allege that the statute in question violates their First

                                                21
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 22 of 67




Amendment right to expressive association by forcing them to accept as employees

persons who do not support or abide by their views on abortion and birth control, prevents

them from avoiding government interference in their internal affairs, and limits their

speech.3 Courts in the Second Circuit have used the standard cited above in evaluating

expressive association claims. See Bray v. City of New York, 346 F.Supp.2d 480, 488

(E.D.N.Y. 2004) (finding that a plaintiff’s fear that police would confiscate their bicycles if


       3
         Plaintiffs point to a number of ways that the legislation allegedly interferes with
their associational rights:
        •       [the statute] requires Plaintiffs to associate with those who disagree with their
                beliefs and missions, undermining their reason for being.
        •       [the statute] hampers Plaintiffs’ ability to recruit and hire new employees
                because it subjects Plaintiffs to legal liability for requiring and gaining assent
                to their religious beliefs and codes of conduct.
        •       [the statute] prevents Plaintiffs from taking any adverse employment actions
                against even those employees who persistently and publicly defy Plaintiffs’
                religious beliefs and codes of conduct.
        •       [the statute] prevents Plaintiffs from counseling current employees for
                personally having abortions or using abortifacient medications, or for
                encouraging or facilitating the same for others, all of which are violations of
                Plaintiffs’ employee handbooks, codes of conduct, and statements of faith.
        •       [the statute] hinders Plaintiffs from communicating their religious pro-life
                message to women facing unplanned pregnancies, to church members, to
                school students, and to the public, because it req uires them to hire and
                retain employees who dissent from their beliefs.
        •       [the statute] exposes Plaintiffs to unnecessary legal liability by deputizing
                private individuals to sue them, when those individuals may not know about
                Plaintiffs’ right to religious autonomy, and in so doing threatens to tie them
                up in costly litigation, damaging their ability to focus on their pro-life
                missions.
        •       [the statute] prevents Plaintiffs from requiring compliance with their employee
                handbooks, statements of faith, and codes of conduct, when that compliance
                is necessary to the accomplishment of Plaintiffs’ religious missions.
        •       [the statute] prevents Plaintiffs from continuing to discuss their religious
                beliefs and required codes of conduct with their current employees, or from
                broaching the same with prospective employees, because that could be
                considered ‘propop[sing] to commit a violation’ of the” statute.
Plaintiffs’ Brief in Response/Reply, dkt. # 25, at 36-37.


                                               22
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 23 of 67




they participated in a “critical mass” bike ride did not establish a “chilling effect on”

plaintiffs’ “First Amendment rights tangible enough to constitute irreparable harm.”).

        The Plaintiffs thus complain that different portions of the statute violate their First

Amendment rights in particular ways. As to the portion of that statue which prohibits

adverse employment actions by an employer based on an employee’s decisions about

reproductive health care, Plaintiffs allege that they will be forced to associate with

employees who do not share their views on abortion and birth control, be required to keep

on employees who do not share their views or mission, and be unable to communicate

effectively their views on abortion and contraception because of fears of litigation. The

Court finds that these allegations, supported by affidavits and detailed descriptions of the

Plaintiffs’ operations, are sufficient to establish an irreparable harm that granting an

injunction would prevent. The harm alleged by the operation of the statute would produce

a chilling effect on the Plaintiffs’ speech, undermining their ability to choose with whom

they associate in their cause, and producing a fear of liability caused by promotion of their

values. Plaintiffs have therefore demonstrated that the portion of the statute that regulates

employer decisionmaking has a potentially chilling effect on their First Amendment

Associational rights. They have alleged harm sufficiently specific to constitute irreparable

harm.

        Moreover, as to the portion of the statute that requires the inclusion of particular

language in employee handbooks, courts have found that “‘[m]andating speech that a

speaker would not otherwise make necessarily alters the content of the speech.’”

Evergreen Ass’n v. City of New York, 740 F.3d 233, 246 (2d Cir. 2014) (quoting Riley v.

Nat’l Fed. of the Blind of N.C., Inc., 487 U.S. 781, 795 (1988)). The regulation here in

                                                23
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 24 of 67




question–which requires that certain language be placed in employee

handbooks–compels speech from the Plaintiffs that they allege they would not ordinarily

make. Plaintiffs have employee handbooks or intend to produce employee handbooks.

The statute requires the employer to include the speech in any employee handbook that

the employer provides. For the regulation that mandates speech, then, irreparable harm is

presumptive, and the Court must determine whether a likelihood of success on the merits

exists as to that portion of the statute as well.

       B.        Likelihood of Success on the Merits

       The Court must therefore consider next whether the Plaintiffs have demonstrated a

substantial likelihood of success on the merits of their claims. The Court will address each

claim in turn.

                 i.    Right to Expressive Association

       Plaintiffs first argue that Labor Law 203-e violates their right to expressive

association by interfering with their right to organize and advocate for their viewpoint on

abortion without a compelling state interest for such regulation. Defendants dispute this

contention, and argue that Plaintiffs have failed to state a claim on this issue.

       The Supreme Court has concluded that “‘implicit in the right to engage in activities

protected by the First Amendment’ is ‘a corresponding right to associate with others in

pursuit of a wide variety of political, social, economic, educational, religious, and cultural

ends.’” Boy Scouts of America v. Dale, 530 U.S. 640, 648 (2000) (quoting Roberts v.

United States Jaycees, 468 U.S. 609, 622 (1984)). “[T]he First Amendment’s protection

extends beyond the right to speak.” Rumsfeld v. Forum for Academic & Institutional



                                               24
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 25 of 67




Rights, Inc., 547 U.S. 47, 68 (2006). The Amendment also protects the “right to associate

for the purpose of speaking, . . . a ‘right of expressive association.” Id. (quoting Dale, 530

U.S. at 644). That right exists because “[t]he right to speak is often exercised most

effectively by combining one’s voice with the voices of others.” Id. “The right to associate

also includes the right not to associate.” Hsu by & Through Hsu v. Union Free Sch. Dist.

No. 3, 85 F.3d 839, 858 (2d Cir. 1996). “Insisting that an organization embrace

unwelcome members . . . ‘directly and immediately affects associational rights.’” Christian

Legal Soc’y Campter of the Univ. of Cal. v. Martinez, 561 U.S. 661, 679 (2010) (quoting

Dale, 530 U.S. at 659).

       The parties appear to agree that claims asserting associational rights under the

First Amendment should employ a three-part standard. First, the Court should determ ine

whether the group is engaged in expressive activity. Next, if the group is engaging in such

activity, the Court should determine whether the law would have a significant impact on

that activity. Third, the Court should determine whether a justification exists for that

restriction. See Plaintiff’s brief, dkt. # 17-1, citing Dale, 530 U.S. at 648. The Court will

address Labor Law § 203-e in that way, recognizing that “[i]n the context of claims

asserting First Amendment associational rights we have instructed that, depending on the

burden on those rights, we will ‘apply either strict scrutiny, in which case the restriction

survives only if it narrowly drawn to advance compelling state interest, or rational basis

review, in which case the restriction need only be rationally related to a legitimate state

interest.” Jacoby & Myers, LLP v. Presiding Justices of the First, Second, Third & Fourth

Dep’ts, 852 F.3d 178, 191 (2d Cir. 2017) (quoting Kraham v. Lippman, 478 F.3d 502, 506

(2d Cir. 2007). “Strict scrutiny applies only when a challenged regulation imposes ‘severe

                                               25
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 26 of 67




burdens’ on associational rights.” Id. (quoting Kraham, 476 F.3d at 506).

       “The right to free association for expressive purposes is implicit in the First

Amendment free speech guarantee.” Hsu, 85 F.3d 859. “That right is an instrumental

one: expressive association is protected ‘as an indispensable means of preserving other

liberties.’” Id. (quoting Roberts, 468 U.S. at 618. “The right to associate also means the

right not to associate.” Id. “[E]xpressive association is implicated when the decision to

exclude is made in order to foster the group’s shared interest in particular speech.” Id. at

859. Some courts have concluded that “states may enforce antidiscrimination laws

against certain private organizations, defined by particular sets of ideologies, if the

enforcement will not impair the group’s ability to pursue those goals and espouse those

ideologies. State v. Arlene’s Flowers, 193 Wn.2d 469, 533 (WA. 2019). “But the

Supreme Court has never held that a commercial enterprise, open to the general public, is

an ‘expressive association’ for the purposes of First Amendment protections.” Id.

                     a.     Expressive Activity

       The first question for the Court is whether the Plaintiffs engage in expressive

activity of the type entitled to First Amendment protection. “‘[E]xpressive association’ . . .

protects the right of individuals to associate for purposes of engaging in activities

protected by the First Amendment, such as speech, assembly, the exercise of religion, or

petitioning for the redress of grievances.” Sanitation & Recycling Indus. v. City of New

York, 107 F.3d 985, 996 (2d Cir. 1997). “To determine whether a group is protected by

the First Amendment’s expressive associational right,” a court “must determine whether

the group engages in ‘expressive association.” Dale, 530 U.S. at 648. W hile the

expressive association right “is not reserved for advocacy groups[,] . . . a group must

                                              26
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 27 of 67




engage in some form of expression, whether it be public or private.” Id.

       Plaintiffs contend that their organizations are entitled to assert an expressive-

association right. In “joining together” to “[communicate] their religiously informed pro-life

worldview,” Plaintiffs contend, they engage in expressive activity. They argue that they

engage in this activity in a variety of ways:

       CompassCare engages in expressive activity each time it meets with a patient and
       provides comprehensive information regarding pregnancy and childbirth in hopes
       that the woman will choose life for her unborn child, each time it offers to share the
       Gospel with patients as an outreach ministry of Jesus Christ through his church,
       and each time it authors a blog post or radio spot to provide the community insight
       into the effect that abortion, and related issues have on our culture. Plaintiff NIFLA
       engages in expressive activity by establishing a network of pregnancy care centers
       dedicated to achieving an abortion-free America, by equipping such centers with
       legal counsel, support, and guidance on how best to communicate a pro-life
       message and vision in their communities; and by holding educational seminars to
       help centers more effectively transmit their pro-life message and thereby save more
       unborn lives . . . Plaintiff First Bible engages in expressive activity by preaching the
       Gospel, by inculcating the Christian faith to its students at Northstar Christian
       Academy, by working with local pro-life pregnancy centers, and by transmitting
       Christ’s message of love and hope to the broader world through its vibrant
       missionary program.

In other words, every activity in which the Plaintiffs engage is aimed at ending abortion in

the United States, and they therefore qualify as expressive associations. The Court

agrees that persons joining together to express an opposition to abortion amounts to

expressive activity. Similarly, persons joining together to encourage others to adopt a

particular religious faith or set of religious practices amounts to expressive association.

The activities described in the Plaintiffs’ Complaint and in the affidavits accompanying

their motion describe expressive activity, and the Court finds that they satisfy this part of

the test.

                     b.      Interference with Right


                                                27
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 28 of 67




       The Court must next determine if Labor Law 203-e represents substantial

interference with the right. “[T]he right to engage in activities protected by the First

Amendment implies ‘a corresponding right to associate with others in pursuit of a wide

variety of political, social, economic, educational, religious, and cultural ends.’” Board of

Dirs. of Rotary Int’l v. Rotary Club of Duarte, 481 U.S. 537, 548 (1987) (quoting Roberts,

468 U.S. at 622). To violate the constitution, a law that interferes with such associational

rights must “affect in [a] significant way the existing members’ ability to carry out their

various purposes.” Id. As is at issue here, “[t]here can be no clearer example of an

intrusion into the internal structure or affairs of an association than a regulation that forces

the group to accept members it does not desire.” Roberts, 468 U.S. at 623. “Freedom of

association . . . plainly presupposes a freedom not to associate.” Id.

       Plaintiffs allege that the regulation would substantially interfere with their expressive

activity because it would:

       compel them to associate with employees who disagree with and refuse to live by
       Plaintiffs’ pro-life principles. The law would alter Plaintiffs’ pro-life messages,
       require them to adopt standards of conduct at odds with their beliefs, and even
       conscript them into giving their employees notice that the state’s views on
       reproductive health decisions trump the organization’s own. It would force Plaintiffs
       to employ messengers who would compromise and even contradict the message
       for which Plaintiffs associate to convey. For instance, CompassCare and NIFLA’s
       member pregnancy care centers would be forced to counsel pregnant women
       considering abortion with dissenting staff who insist on personally having abortions,
       using abortifacient drugs, or advocating positions contrary to the pro-life beliefs of
       Plaintiffs. Meanwhile, First Bible would have to rely on preachers, teachers, and
       other employers who similarly fail to adhere to the church’s teaching and beliefs on
       these subjects. Even more astonishing, Plaintiffs would have to tolerate employees
       who not only fail to abide by Plaintiffs’ principles in their personal lives, but also
       those who publically and privately advocate for reproductive health choices directly
       at odds with Plaintiffs’ missions and beliefs.

       The Court concludes that Plaintiffs overstate the interference with their expressive


                                               28
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 29 of 67




rights imposed in Labor Law § 203-e. First, Plaintiffs elide important limitations on the

reach of the statute. The statute does not apply to all people associated with the

organization, but only to employees. The statute does not regulate volunteers, who

Plaintiffs allege do much of their work. Moreover, the statute–as the State

acknowledges–cannot regulate ministers, since such employees are entitled by the First

Amendment to a ministerial exception to employment discrimination laws. See Hosanna-

Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 190-191 (2012)

(finding that a “ministerial exception” to an otherwise valid employment discrimination

law).4 Likewise, nothing in the statute requires Plaintiffs to permit their employees to


       4
         Much of the activity that employees undertake, particularly for CompassCare and
the member centers in the NFLI, appears to have a focus other than religious outreach,
advocacy to end abortion, or efforts to engage in public debate concerning sexual
morality, abstinence, or contraception. CompassCare’s work, as Plaintiffs describe it,
seems largely to consist of medical care: “clinical pregnancy testing . . . ; ultrasound
exams; gestational age determinations; complete pregnancy, abortion, and adoption
options consultations; STD testing and treatment; abortion pill reversal services; and
medical, insurance, and community support referrals.” Complt. at ¶ 58. Likewise, the
Court is uncertain what expressive or ministerial activity is involved in providing “accurate
and complete comprehensive information concerning prenatal development, pregnancy
and childbirth, abortion procedures and risks, and alternatives to abortion.” Id. at ¶ 59.
Like many medical providers, CompassCare claims to offer “rigorous and consistent
treatment and testing protocol,” and “informational resources” on “pregnancy, abortion,
post-abortion care and expectations, contraception, and STDs.” Id. at ¶ 60. Providing this
sort of information to patients seems to the Court a rather standard service provided by
many medical providers and clinics, whatever their position on abortion. Giving out such
information appears to require medical training, not theological knowledge. Of course,
Plaintiffs also point out that the medical information their employees provide is part of their
anti-abortion activity, and that the employees who provide this care also offer religious
witness to patients who are amenable. Those who provide medical information also do
not, consistent with CompassCare’s beliefs, “recommend, provide, or refer for abortions or
abortifacient drugs or devices,” and instead encourage “adopttion for women experiencing
unplanned and unwarranted pregnancies.” Id. at ¶¶ 69-70. W hile CompassCare
provides education about birth control, employees do not “refer patients for birth control in
any form.” Id. at ¶ 73. The Court offers no opinion as to whether such employees would
qualify for a ministerial exception to the protections in Section 203-e. T he intersection of

                                              29
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 30 of 67




advocate positions contrary to their anti-abortion, pro-marriage, religious agenda.

Plaintiffs, the Defendants admit, could fire an employee who offered a message contrary

to the Plaintiffs’ views. Nothing in the statute regulates what Plaintiffs can say about

abortion or how they advocate for the rights of unborn persons. Plaintiffs could fire an

employee who advised a patient to have an abortion, use birth control, engage in sex

outside of marriage to a person of the opposite sex, or declared that God did not exist and

not face any consequences under Labor Law 203-e. Plaintiffs could also terminate an

employee who advocated publically for abortion rights, same-sex marriage, or access to

contraception. As such, nothing in Labor Law § 203-e puts any direct limits on the

expressive activity that Plaintiffs insist is at the core of the organizations’ agendas.

       The limitations the law actually imposes are different. First, Plaintiffs are somewhat

correct to complain that they may be forced to associate with “employees” whose actions

indicate that they do not share their views on abortion and other family planning issues.

Plaintiffs would not be permitted to fire or take other adverse action against an employee

because of that employee’s or that employee’s dependent’s “reproductive decision

making, including, but not limited to, a decision to use or access a particular drug, device,

or medial service.” Plaintiffs contend that forcing them to retain employees whose

personal lives and actions fail to comport with their ideals would undermine their message

and jeopardize funding from people who might believe the organizations failed to live up to

their stated pro-life beliefs. Plaintiffs’ complaint, then, is that Labor Law § 203-e will alter


medical training and advocacy represented by CompassCare’s work, however,
underscores why discovery would be necessary to determine the training, education, and
responsibilities of any individual position, and whether an employer could use the
ministerial exception as a defense against firing them.

                                               30
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 31 of 67




their appearance and thus undermine their message. People will know that, even though

they proclaim a public commitment to a particular message about religion, sexuality,

abortion, and contraception, employees may engage in conduct contrary to their

professions of faith.

       “When evaluating a First Amendment challenge to a limitation on associational

freedom, courts apply either strict scrutiny, in which case the restriction survives only if it is

narrowly drawn to advance a compelling state interest, or rational basis review, in which

case the restriction needs only be rationally related to a legitimate state interest.” Karham

v. Lippman, 478 F.3d 502, 506 (2d Cir. 2007). “Strict scrutiny applies only when a

challenged regulation imposes ‘severe burdens’ on associational rights.” Jacoby & Myers,

852 F.3d at 191. “Mere incidental burdens on the right to associate do not violate the First

Amendment; rather, ‘[t]o be cognizable, the interference with [plaintiffs’] associational

rights’ must be ‘direct and substantial’ or ‘significant.’” Tabbaa v. Chertoff, 509 F.3d 89,

101 (2d Cir. 2007) (quoting Fighting Finest, Inc., 95 F.3d 224, 228 (2d Cir. 1996)). T he

Court, as explained above, finds that the statute in question imposes some incidental

limitations on the Plaintiffs’ associational rights, but that those limitations do not place a

restriction on their ability to advocate against abortion, contraception, and in favor of

particular understandings of human sexuality, much less a severe one. Moreover,

Plaintiffs admit that volunteers perform much of the work they do. Such employees are

not covered by Section 203-e. A regulation that “make[s] it more difficult for individuals to

exercise their freedom of association . . . does not, without more, result in a violation of the

First Amendment.” Fighting Finest, 95 F.3d at 228. The limitations here are not on the

speech for which the Plaintiffs contend they associate, but instead threaten to create a

                                               31
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 32 of 67




situation where hearers might perceive that not all employees (and only employees) of the

Plaintiffs practiced what they preached. The danger that others be able to call the

Plaintiffs hypocrites is not a significant limitation on Plaintiffs’ speech or right to associate.

Given the way that our political discourse currently works, such allegations are surely a

feature of advocacy in the highly charge area in which the Plaintiffs engage. The Court

also fails to see how a regulation promulgated by the State of New York would cause

potential donors to conclude that Plaintiffs are not sincere in their anti-abortion activity.

Plaintiffs can certainly draw a distinction for donors between what they believe and what

the State requires. The Court therefore finds that the Section 203-e question needs only

to survive rational basis scrutiny.

                      c.     Justification for Regulation

       Defendants contend that New York promulgated Section 203-e in an attempt to

“prohibit employers from discriminating against employees based on the employees’ or

dependents’ reproductive health decision . . . and to protect New Yorkers’ rights to privacy

and autonomy in their healthcare and family planning decisions and records information

related thereto.” The Court agrees that the state has a legitimate interest in protecting

employees’ rights to make their own decisions about family planning and the privacy of

such decisions. A law that prevents all employers from taking adverse action against

employees who exercise these rights bears a rational relation to that aim. Plaintiffs have

therefore failed to demonstrate a likelihood of success on the merits of this claim, and their

motion for a preliminary injunction will be denied in this respect. The Court will also grant

the Defendants’ motion to dismiss in this respect. For the reasons explained in connection

with Plaintiffs’ preliminary injunction motion, Plaintiffs have failed to allege facts sufficient

                                                32
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 33 of 67




to make it plausible that they could prevail on their expressive association claim. They

have not alleged that the Section 203-e places a significant restriction on their

associational rights, and the Court concludes that the statute can surv ive rational basis

scrutiny.

              ii.    Free Exercise

       Plaintiffs also contend that the statute violates their right to free exercise of religion

by preventing them from hiring or firing individuals who share their views on abortion and

contraception. They argue that the law targets their religion and is not generally

applicable. To support this “targeting” claim, Plaintiffs point to the legislative history of the

law, discussed above. They argue that this “targeting” means that the law is not neutral,

even if it appears so. In any case, Plaintiffs insist, the law is not neutral because it does

not apply to all employers in the state, at least in terms of the notice provision. That

provision applies only to employers who have handbooks.

       “The free exercise of religion means, first and foremost, the right to believe and

profess whatever religious doctrine one desires.” Employment Div. v. Smith, 494 U.S.

872, 876 (1990). “The Free Exercise Clause ‘protect[s] religious observers against

unequal treatment’ and subjects to the strictest scrutiny laws that target the religious for

‘special disabilities’ based on their ‘religious status.’” Trinity Lutheran Church of Columbia,

Inc. v. Comer, 137 S.Ct. 2012, 2019 (2017) (quoting Church of Lukumi Babalu Aye, Inc. v.

Hialeah, 508 U.S. 520, 533 (1993)). At the sam e time, a profession of religious faith does

not permit an observant religious person to ignore any law that contradicts that person’s

religious beliefs: the Supreme Court has “never held that an individual’s religious beliefs

excuse him from compliance with an otherwise valid law prohibiting conduct that the State

                                               33
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 34 of 67




is free to regulate.” Smith, 494 U.S. at 879. To the contrary, “the right of free exercise

does not relieve an individual of the obligation to comply with a ‘valid and neutral law of

general applicability on the ground that the law proscribes (or prescribes) conduct his

religion prescribes (or proscribes).’” Id. (quoting United States v. Lee, 455 U.S. 252, 263

n.3 (1982)). “Where the government seeks to enforce a law that is neutral and of general

applicability,” the government “need only demonstrate a rational basis for its enforcement,

even if enforcement of the law incidentally burdens religious practices.” Fifth Ave.

Presbyterian Church v. City of New York, 293 F.3d 570, 574 (2d Cir. 2002).

       Plaintiffs first argue that the law is not neutral. “To determine neutrality, we being

with the statute’s text, ‘for the minimum requirement of neutrality is that a law not

discriminate on its face.” Cent. Rabbinical Cong. of the Untied States v. New York City

Dep’t of Health & Mental Hygiene, 763 F.3d 183, 193 (2d Cir. 2014) (quoting Lukumi, 508

U.S. at 533). Plaintiffs do not dispute that, on their face, the provisions of the statute are

neutral. The inquiry does not end with facial neutrality, however, “because the neutrality

requirement extends beyond facial discrimination.” Id. at 193-194. “‘Official action that

targets religious conduct for distinctive treatment’ must also satisfy strict scrutiny.” Id. at

194 (quoting Lukumi, 508 U.S. at 534 (emphasis added in original)). A neutral law that

“‘target[s] the practices of a particular religion’” is not neutral. Id. (quoting Lukumi, 508

U.S. at 542). A regulation that “purposefully singles out religious conduct performed” by a

particular religious group is not neutral. Id. (emphasis in original).

       Plaintiffs point to the testimony of New York State Senator Jen Metzger during a

hearing on the bill that became Section 203-e as evidence that the statute is not neutral.

Senator Metzger stated:

                                               34
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 35 of 67




       We are on a dangerous, slippery slope in this country when it comes to protecting
       an individual’s right to privacy and autonomy in decision-making about family
       planning and reproductive health. Since enactment of the Affordable Care Act,
       over 100 lawsuits have been filed by employers determined to deny workers
       coverage of reproductive health services and products based on the employer’s
       own personal and political beliefs.

       In its 2014 decision in the Hobby Lobby case, the Supreme Court for the first time
       recognized a qualification for a religious exemption by a corporation.

       As Justice Ruth Bader Ginsburg argued: “The court has essentially treated for-profit
       corporations as people capable of exercising religion, putting us on a dangerous
       path with regard to employees’ privacy and personal freedoms.”

       The Boss Bill seeks to prevent this further encroachment by employers into the
       private decisions of employees on matters that having nothing to do with the
       performance of their job.

       Choosing whether, when and how to have children is a decision for individuals and
       their families. No one should fear that they will lose their job or be demoted
       because of their own private reproductive health decisions.

New York State Senate, Transcript of Regular Session, January 22, 2019, dkt. # 1-2, at

433-434.

       Plaintiffs’ Complaint includes a transcript of the debate in the New York Assembly.

See Transcript of NY Assembly Debate, January 22, 2019, dkt. # 1-3. Assemblywoman

Ellen Jaffee sponsored the legislation. Id. at 121. She stated that “[t]his legislation is

about simple fairness.” Id. “No one,” Jaffee claimed, “should have to experience

discrimination in the workplace or risk losing their job because of their private and

personal health decisions.” Id. at 121-122. Because of the legislation, persons and

families in New York would be “able to make decisions about their reproductive health,

including assessing care related to pregnancy, family planning or any other reproductive

health service” without suffering “discrimination or facing retaliatory personal action in the

hands of their employer.” Id. at 122. The State, Jaffee explained, “has a long history of

                                              35
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 36 of 67




protecting individuals from discrimination in the workplace. Decisions about pregnancy,

using contraception and other personal health matters should also be protected under the

law.” Id.

       In response to a question about from another legislator about “where” such

“discrimination” was “occurring,” Jaffee explained that “there are many employers and we

have–I have definitely–there have been a number of incidents where the employers have

found information about personal, you know, decisions about contraception or other

certain reproductive health care” who then “punish their workers, and it happens in a

variety of places.” Id. When asked to cite studies that showed such discrimination, Jaffee

responded that Illinois, Michigan, North Carolina, Ohio, and the District of Columbia had

all passed similar laws. Id. at 123. So had New York City. Id. Asked if the bill would

“prevent” a “religious organization . . . from enforcing their religious precepts,” Jaffee

responded “No.” Id. at 127. The “legislation applies to all employers and does not contain

any mention of religious beliefs.” Id. An employer could use the “ministerial exception” as

a defense, but “the court would then determine whether or not the employee is considered

a minister for the purposes of religious organization that is being accused of this–of this

kind of a discrimination.” Id.

       In the end, Jaffee argued:

       Employers should not be allowed to use their personal beliefs to discriminate
       against their employees. Over the years, various Federal and State laws have
       been enacted with the commitment to protecting individuals against employment
       discrimination. However, employees are still vulnerable to discrimination based on
       their reproductive health decisions, and this happens quite frequently,
       unfortunately. When employers are allowed to discriminate in the workplace
       because they disagree with an employee’s or their dependents private reproductive
       health decision, their actions not only create an unfair and intimidating work
       environment, but they also jeopardize the overall health, safety and livelihoods of

                                               36
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 37 of 67




       women and their families. Women, not their bosses, should get to decided when,
       whether and how they start a family. Individuals should not have to worry about the
       risk of being fired, getting demoted or facing threats and retaliation at the hands of
       their employer simply because they choose to use birth control or access other
       reproductive health services. No employee in the State of New York should ever
       be discriminated or retaliated against by their employer for these personal and
       private decisions regarding their reproductive health.

Id. at 132. Jaffee further added that she had sponsored the leg islation in the Assembly

over the previous five sessions and that she felt pride “to be a part of this historic moment

as we move to protect women’s reproductive health choices and their families in New York

State.” Id. at 133.

       Assemblyman Goodell spoke to raise concerns about the bill. W hile he agreed

with “the general concept that an employee’s reproductive decisions overall in general are

none of the business of an employer,” he had concerns about the language of the statute.

Id. at 129-30. The bill did not seem to carve out “exceptions to the general rule” on

discrimination that were necessary, such as for “a very pregnant firefighter fighting fires”

who might endanger herself or her child, or “a policewoman.” Id. at 130. The bill also

lacked an exception for religious organizations which were “very clear about how their

view of morality is in terms of sexual relationships, particularly those sexual relationships

that are outside of marriage.” Id. “Does this language have any exception for a church?”

he asked. Id. Could a church fire a nun who became pregnant, “[a]nd what if the church

is practicing abstinence and they discover that the person who is teaching that class is

violating the very things that the church stands for.” Id. One Assembly member,

Assemblyman O’Donnell, addressed Goodell’s concerns about nuns. Id. at 133. He

pointed out that “[n]uns are not employees. They’re never employees.” Id. Thus,

O’Donnell claimed, “to stand here on the floor and act as if nuns can be fired for getting

                                              37
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 38 of 67




pregnant is wrong.” Id.

       Assemblywoman Simon also spoke to explain her vote. She described the intent of

the bill as “protect[ing] workers’ abilities to make reproductive health decisions without the

fear of getting fired or other repercussions.” Id. at 134. The bill aimed to “protect an

individual’s employment status when the employee’s reproductive health decisions do not

match those the boss deems acceptable.” Id. Such decision “are personal, private health

care decisions,” Simon explained, “and there is no place for a boss to interfere in these

decisions.” Id. Such decisions could include “a worker accessing birth control, an LGBT

couple adopting, a person having a child outside of marriage, using in vitro fertilization or

having a vasectomy.” Id. A person should be permitted to make such decisions “free

from fear of retaliation by their boss because their boss holds other views. Workers

should be evaluated on their work performance and not their reproductive health

decisions.” Id.

       Plaintiffs’ Complaint also contains as an exhibit the memorandum in support of the

bill that became section 203-e. See dkt. # 1-4. That memorandum states as the purpose

of the bill: “[t]o prohibit employers from discriminating against employees based on the

employee’s or dependent’s reproductive health decision, and to provide remedies for such

violations.” Id. at 4. The memorandum also provides “justification for the legislation.” Id.

That justification provides that the “bill ensures that employees or their dependents are

able to make their own reproductive health care decisions without incurring adverse

employment consequences.” Id. As did the bill’s floor sponsor, the justification notes that

employers have challenged a mandate in the ACA that employer-provided health care

include “FDA-approved birth control methods without out-of-pocket costs,” citing their

                                              38
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 39 of 67




“personal beliefs.” Id. “Employers,” the bill’s sponsors claimed, “should not be able to

discriminate or interfere in an employees’ personal medical decisions.” Id. The bill also

sought to close “loopholes” in employment-discrimination law “which leave employees

vulnerable to discrimination based on their reproductive health decisions.” Id. Closing

such “loopholes” would “ensure that employees’ decisions about pregnancy,

contraception, and reproductive health are also protected under state law.” Id.

Legislators also worried that employers, despite the medical privacy about health care

guaranteed in federal law, could become aware of an employee’s health decisions

through various other means, such as social media, and would discriminate against

workers on that basis. Id. at 4-5.

       A court may determine a statute had discrimination as its object “from both direct

and circumstantial evidence.” Church of Lumi Babalu Ave v. City of Hialeah, 508 U.S.

520, 540 (1993). “Relevant evidence includes, among other things, the historical

background of the decision under challenge, the specific series of events leading to the

enactment or official policy in question, and the legislative or administrative history,

including contemporaneous statements made by the members of the decisionmaking

body.” Id. Plaintiffs argue that evidence that the law was “targeted” at their religious

practice comes in the statute’s sponsors’ mention of the Hobby Lobby case, which

indicates that the legislature “passed” the statute “to prevent religious employers from

operating in accord with their faith.” That mention shows a lack of neutrality, Plaintiffs

claim. Because the complaint alleges that Metzger “openly criticized the decision in

Hobby Lobby and bemoaned the Court’s holding that certain religious employers had the

right to operate according to their faith,” Plaintiffs claim, they have established that the

                                               39
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 40 of 67




purpose of the legislation was to harm their practice. Comments by other legislators and

in the memoranda described above also indicate that such “targeting” existed. Plaintiffs

further argue that the legislature failed to put forth any evidence of actual employment

discrimination on the basis of reproductive decision making. Moreover, the legislation

failed to exempt religious employers.

   The Court has considered the documents attached to Plaintiffs’ Complaint. The Court

agrees that the sponsor of the legislation, as well as the memoranda in support of that

legislation, indicated a concern that certain employers had sought to limit their employees’

use of contraceptives through their health care plans, and that such actions represented

an attempt to interfere with the reproductive health care choices those employees made.

While Plaintiffs claim that an animus towards their religion motivated such criticism, the

statements cited and quoted by the Plaintiffs do not criticize the religious views of the

employers who brought suit in Hobby Lobby. While the employers in Hobby Lobby

certainly stated religious doctrines as their motivations, the sponsors of the New York bill

did not address such religious motivations but relied instead on the way that the views of

employers interfered with the rights of New Yorkers to exercise their constitutional rights to

contraception and abortion. Those sponsors described a desire to protect women’s rights,

not interfere with religious doctrines. They noted that the legislation was designed to

protect both women who utilized contraceptives and had abortions and women who faced

discrimination because they did not use such methods. Supporters acknowledged that

the legislation would interfere with the religious views of some employers, but expressed

an understanding that the law would not apply when workers qualified for the ministerial

exception. They also explained why religious employers were not entirely exempted from

                                              40
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 41 of 67




the statute; as explained above, the ministerial exception applies only to certain

employees, and litigation is necessary to determine whether, for example, an employee of

a Christian school performs the functions of a minister and qualifies for the exception.

       In the end, the Court cannot find that the evidence presented by the Plaintiffs

establishes that the legislature’s purpose was “to challenge the plaintiffs’ religious beliefs”

and instead finds that “there was a neutral, secular purpose” for Section 203-e: protecting

New Yorkers’ right to make their own decisions about reproduction, including whether to

have a child and whether to use birth control. Commack Self-Service Kosher Meants, Inc.

v. Hooker, 680 F.3d 194, 211 (2d Cir. 2012). In the leg islative debates cited above,

legislators made clear that they had a concern about employers punishing employees for

choosing to use birth control or have an abortion, but the debates also indicate that

legislators considered the neutral language in the law a benefit because it would protect

whatever choice New Yorkers made about having children.

       Plaintiffs next argue that the law itself is not generally applicable. “The general

applicability requirement prohibits the government from ‘in a selective manner impos[ing]

burdens only on conduct motivated by religious belief.’” Cent. Rabbincal Cong., 763 F.3d

at 196 (quoting Lukumi, 508 U.S. at 543. Assuming that the law is otherwise enforceable,

the statute applies both to religious and non-religious employers on the same terms, and

does not include any requirements that work to include or exclude religious employers

from coverage. Defendants focus on the “notice” provision in the statute. See They argue

that the provision is “underinclusive” because it does not apply to all employers, but only

to those who maintain employee handbooks. By not including employers without

employee handbooks in the notice provision, Plaintiffs claim, the legislation permits many

                                              41
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 42 of 67




employers to “leave their employees in the dark as to their new ‘rights’ under the law.”

The Court is not persuaded. Plaintiffs attempt to draw too fine a distinction. The notice

provision is generally applicable to all employers who publish an employee handbook; a

covered employer who publishes a handbook must include the notice, and that

requirement applies generally. Thus, the law is generally applicable.

       The Court therefore concludes that the statute need only pass rational basis

scrutiny to survive a free exercise challenge on this basis. The court has already

concluded that the statute can survive such review. The Court will therefore deny the

motion for a preliminary injunction on these grounds. Because, considering the Complaint

and the documents attached to the Complaint, the Court has concluded that the Plaintif fs

have failed to allege facts sufficient to support a free association claim, the Court will grant

the Defendants’ motion to dismiss in this respect.

              iii.   First Amendment Freedom of Speech

       Plaintiffs argue that Section 203-e’s notice and waiver provisions violate the First

Amendment’s free speech guarantee. Plaintiffs contend that the notice provision compels

them to engage in speech they would not otherwise include in their handbooks and

therefore violates the compelled speech doctrine. Plaintiffs also contend that the waiver

provision chills speech by prohibiting religious employers from asking their employees “to

signify compliance with their statements of faith and/or codes of conduct by signing and

assenting to them.” Both provisions, they claim, are invalid content and viewpoint

regulations on speech and cannot survive a challenge. They also contend that the statute

as a whole prevents them from speaking on abortion-related issues.

       “The First Amendment . . . prohibits laws that abridge the freedom of speech.” Nat’l

                                              42
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 43 of 67




Inst. of Family & Life Advocates v. Becerra, 138 S.Ct. 2361, 2371 (2018). Courts

“distinguish between content-based and content-neutral regulations of speech.” Id.

“Content-based regulations ‘target speech based on its communicative content.’” Id.

(quoting Reed v. Town of Gilbert, 576 U.S. ____, ____, 135 S.Ct. 2218 (2015)). Such

regulations “‘are presumptively unconstitutional and may be justified only if the

government proves they are narrowly tailored to serve compelling state interests.’” Id.

(quoting Reed, 135 S.Ct. 2218). W hen a state compels an individual “to speak a

particular message,” the state “alter[s] the content of [their] speech,’” and engages in

content-based regulation. Id. (quoting Riley v. National Federal of Blind of N.C., Inc., 487

U.S. 781, 795 (1988)). A court is to “apply the most exacting scrutiny” to such restrictions

on speech. Turner Broad. Sys. v FCC, 512 U.S. 622, 642 (1994). 5 Under such “strict

scrutiny,” a court considers “whether a law is narrowly drawn to serve a compelling

governmental interest.” Evergreen Ass’n v. City of New York, 740 F.3d 233, 245 (2d Cir.

2014). “The statute must use the least restrictive means to achieve its ends.” Id. (quoting

United States v. Playboy Entm’t Group, 529 U.S. 803, 813 (2000)). The standard is a

difficult one to meet, but “it is not true ‘that strict scrutiny is strict in theory, but fatal in

fact.’” Id. (quoting Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 237 (1995)). “The

First Amendment is concerned with a balancing of interests.” Id. at 247 (emphasis in

original).


       5
        The Court notes that the strict scrutiny test is different in the context of a free-
exercise claim. In that setting, a court considering whether legislation advances a
compelling state interest is to “[look] beyond broadly formulated interests justifying the
general applicability of government mandates and [scrutinize] the asserted harm of
granting specific exemptions to particular religious claimants.” Gonzales v. O Centro
Espirita Beneficiente Uniao do Vegetal, 546 U.S. 418, 431 (2006).

                                                   43
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 44 of 67




                       a.   Compelled Speech

      Plaintiffs first contend that the notice provision of Section 203-e is compelled

speech unsupportable under strict scrutiny. “[T]he right of freedom of thought protected

by the First Amendment against state action includes both the right to speak freely and

the right to refrain from speaking at all.” Wooley v. Maryland, 430 U.S. 705, 714 (1977).

“[T]he First Amendment protects the ‘right to decide what to say and what not to say.’”

Burns v. Martuscello, 890 F.3d 77, 84 (2d Cir. 2018) (quoting Jackler v. Byrne, 658 F.3d

225 (2d Cir. 2011)).

      Section 203-e provides that “[a]n employer that provides an employee handbook to

its employees must include in the handbook notice of employee rights and remedies

under this section.” NY Labor L. § 203-e(6). The statute does not dictate particular

language or a particular form for the notice. Presumably, the rights about which the

employer would have to notify an employee would be the prohibition on an employer’s

accessing information about an employee’s or an employee’s dependent’s “reproductive

health decisionmaking,” the statute’s prohibition on discrimination or retaliation because of

such decision making, and the statute’s protection against an employer-mandated waiver

of the employee’s right to make their own reproductive health-care decisions. See NY

Labor L. §§ 203-e(1)-(2). Such notice might also include the situations in which an

employee could raise a retaliation claim. NY Labor L. § 203-e(5)(a-c). The employer

would also be required to report the remedies available in the statute, including the

employee’s right to bring a civil action against “an employer alleged to have violated the

provisions” of the statute. N.Y. Labor L. § 203-e(3). In filing such a lawsuit, an employee

could obtain damages, including back pay, benefits, and attorneys fees and costs. N.Y.

                                             44
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 45 of 67




Labor L. § 203-e(3)(a). The employee could also obtain injunctive relief, reinstatement,

and liquidated damages. N.Y. Labor L. § 203-e(3)(b-d).

       The Defendants argue that the speech the statute compels is not based on the

content of the employers’ speech because it applies to all employers, not just religious

ones like the Plaintiffs. The statute also aims at protecting individual rights to autonomy

and protects against discrimination. The language in question does not require employers

to take a position on the issue of abortion and contraception, but instead sim ply directs

them to state factual and accurate information. A mandate to disclose such “factual”

information, Defendants insist, must meet only rational basis scrutiny. The statute meets

that requirement by promoting the state’s interest in prohibiting discrimination, protecting

individuals’ right to make their own health decisions, and protecting the privacy of health

information.

       Plaintiffs contend that their reason for being is to oppose abortion, contraception,

and ideas of sexual morality that are contrary to their understanding of Christianity and the

Holy Bible. They also share their faith in Jesus Christ. They assert that the speech they

would be compelled to give here is contrary to those understandings. They contend that

under Section 203-e they are required “to tell employees that they can obtain abortions

without employment consequences[.]” Including such statements, they claim, will force

them to “[tell] employees they can view abortion and other objectionable activities as

permissible alternatives.” Plaintiffs state that they would not make such statements to

their employees without the statutory mandate.

       The Supreme Court recently addressed a similar requirement to provide notice In

National Institute of Family & Life Advocates, 138 S.Ct. 2361. There, the Court

                                              45
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 46 of 67



considered the level of scrutiny required when the State of California mandated that

certain licensed medical facilities that provided “‘family planning or pregnancy-related

services’” read a notice to patients that explained that “‘California has public programs that

provide immediate free or low-cost access to comprehensive family planning services

(including all FDA-approved methods of contraception), prenatal care, and abortion f or

eligible women.” Nat’l Inst., 138 S.Ct. at 2369 (quoting Cal. Health & Safety Code Ann. §§

123471(a), 123472(a)(1)). The Court concluded that this notice requirement amounted to

“a content-based regulation of speech” because it “compell[ed] individuals to speak a

particular message” and thus “‘altered the content of [their] speech.’” Id. at 2371 (quoting

Riley v. National Federal of Blind of N.C., Inc., 487 U.S. 781, 795 (1988)). The notice

altered the Plaintiffs’ speech because it “requir[ed] petitioners to inform women how they

can obtain state-subsidized abortions . . . at the same time petitioners tr[ied] to dissuade

women from choosing that option[.]” Id. The court below had applied a lower level of

scrutiny because the communications between clinics and doctors amounted to

“professional speech.” Id. The Supreme Court examined the issue and concluded that

“neither California nor the Ninth Circuit has identified a persuasive reason for treating

professional speech as a unique category that is exempt from ordinary First Amendment

principles.” Id. at 2375. Rather than deciding whether there were situations where

professional speech mandated a different level of scrutiny, the Court found the regulation

invalid because the requirement could not “survive even intermediate scrutiny.” Id.

       The Court finds the situation here analogous. The notice directed by the statute is

language that the Plaintiffs would otherwise not use, and they contend that the

prohibitions on discrimination because of “reproductive decision making” undermines their

                                              46
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 47 of 67



message that the only choices that persons should make on such matters are to carry a

child to term, not use birth control, and conduct their sexual lives according to the

standards Plaintiffs claim the Bible sets out. While the language in Section 203-e’s notice

section does not mention abortion by name, does not suggest to anyone that abortion

providers are available, and does not direct anyone to use birth control, the Court finds

that the statute compels Defendants to use language they otherwise would not. The

notice provision, therefore, is subject to strict scrutiny. No issue of professional speech

applies here, which could raise an issue concerning some other level of scrutiny.

       The Defendants advance the protection of employees’ right to be free from

discrimination because of their reproductive health care choices, as well as a desire to

protect the privacy of health care choices and information, as the objective of the statute.

The Court agrees that such an aim amounts to a compelling state interest. The right to

make choices about abortion and birth control, af ter all are rights guaranteed in the

Constitution. See, e.g., Planned Parenthood v. Casey, 505 U.S. 833 (1992)

(acknowledging both a woman’s right to choose to terminate a pregnancy and the right of

the state to place some limits on that right); Griswold v. Connecticut, 381 U.S. 479, 485

(1965) (Connecticut law forbidding use of contraceptives violated the constitutional right to

privacy contained in the Due Process clause); Burwell v. Hobby Lobby Stores, Inc., 573

U.S. 682, 727 (2014) (“Under our cases, women (and men) have a constitutional right to

obtain contraceptives[.]”). A state has a compelling interest in preventing discrimination

and “discriminatory interference with constitutional rights[.]” Jews for Jesus, Inc. v. Jewish

Community Relations Council, Inc., 968 F.2d 286, 295 (2d Cir. 1992). T he Defendants

have therefore articulated a compelling interest.

                                              47
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 48 of 67



       The question is therefore whether the notice requirement is “narrowly tailored” to

achieve that compelling interest. In doing so, the Court is to consider whether “the statute

. . . uses the least restrictive means to achieve its ends.” Evergreen Ass’n, 740 F.3d at

245. The Court is also to note that “[t]he First Amendment is concerned with a balancing

of interests.” Id. at 247 (emphasis in original). The notice requirement here is different

from the notice requirement in National Institute of Family & Life Advocates, which the

Supreme Court found failed even intermediate level scrutiny. In engaging in such a

balancing test, the audience for the notice is different. In National Institute, the audience

is the patients who appeared at a clinic, seeking information and assistance with

pregnancy. The plaintiffs’ mission in treating those patients, like the Plaintiffs’ here, was

to provide information and argument to convince pregnant women that they should not

have abortions. Requiring the same people arguing against abortions to tell their patients

that abortion was an option that frustrated that message. The audience in this case is

Plaintiffs’ employees. Those employees are not the subjects of Defendants persuasive

campaigns as much as they are participants in them. The notice requirement would thus

appear to do less damage to Plaintiffs’ message here than in National Institute, since the

notice is tied up with the Plaintiffs’ internal affairs and not the spaces where they advocate

against abortion and birth control and for a certain understanding of human sexuality. The

speech would therefore do less damage to Plaintiffs’ mission than the notice requirement

in National Institute.

       The content of the notice is also dissimilar. While a notice that forced anti-abortion

activists to inform pregnant women that abortion is an available option for those women

addresses directly the ill that the National Institute plaintiffs sought to address, the notice

                                               48
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 49 of 67



here does not mention abortion or contraception. Instead, the statute sim ply uses the

phrase “reproductive health decision making.” Plaintiffs understand that phrase to imply

abortion and contraception, but employees would need to share in that inductive leap to

reach that conclusion.

       Those differences make the threat to Plaintiffs’ speech less direct than the threat in

National Institute. The notice requirement does not force the Plaintiffs to read a message

that implicitly attacks their views on abortion and contraception to the patients they are

trying to convince to choose life and thus the language of the notice does not undermine

that mission. At the same time, the notice could be interpreted to inform employees that

their employer’s views on these issues are contradicted by the State’s views. The notice

requirement is not the least restrictive means available to inform Plaintiffs’ employees of

their rights under Section 203-e. The Defendants require Plaintiffs either to speak their

message about the rights available under Section 203-e or refrain from publishing an

employee handbook, but the State could inf orm employees of their rights by other means

that did not interfere with the message Plaintiffs aim at their employees. The State could

advertise Section 203-e. The State could publicize the rights available under the statute

with other information concerning employment discrimination laws separate from the

Plaintiffs’ handbooks. See Nat’l Inst., 138 S. Ct. at 2376 (discussing ways California could

have informed the public about other pregnancy-related services available without

requiring that anti-abortion plaintiffs provide that information). There are thus ways to

make employees aware of their rights without requiring the Plaintiffs to promote them.

See Riley, 487 U.S. at 800. As such, the notice provision is not narrowly tailored and the

Court finds that Plaintiffs have a substantial likelihood of success on the merits of their

                                              49
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 50 of 67



compelled speech claim as it relates to the notice provision.

       Having found a substantial likelihood of success on the merits on this claim, the

Court must consider whether the balance of the equities favors granting an injunction, as

well as whether doing so would be in the public interest. Clapper, 804 F.3d at 622. T he

Court finds that the balance of the equities favors granting the injunction, since the

Plaintiffs face a deprivation of their constitutional rights by enforcement of this portion of

the statute, and the Defendants do not face harm from enforcing an unconstitutional

statute. Likewise, enjoining enforcement of a statute that potentially violates citizens’

constitutional rights is in the public interest.

       Because the Court has concluded that Plaintif fs meet the preliminary injunction

standard in this respect, the Court will deny the Defendants’ motion to dismiss on that

basis. Plaintiffs have clearly stated a claim upon which relief could be granted.

                      b.      Content-based Regulations

       Plaintiffs contend that Section 203-e’s notice and “no waiver” provisions amount to

content-based regulations of speech and violate their First-Amendment rights. Plaintiffs

argue that the notice provision forces them to speak words they would otherwise never

utter, and it does so at the beginning of the employment relationship. “At the very time

Plaintiffs need to convey to their employees the centrality of living the organizations’

messages,” Plaintiffs claim, “the state forces them to inform potential employees that such

conduct is not required at all, thereby undermining Plaintiffs’ efforts to establish a team-

oriented approach to accomplishing their respective missions.” The waiver provision is a

content-based regulation, Plaintiffs claim, because it bans speech concerning a particular

subject matter but nothing else. The waiver concerns only reproductive health decisions

                                                   50
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 51 of 67



while permitting waivers on other subjects but does not allow Plaintiffs to address the

primary matter of their concern. As content-based regulations, Plaintiffs claim, the notice

and no-waiver provisions are subject to strict scrutiny. Plaintiffs insist that they cannot

survive such scrutiny. Since the Court has determined that the notice provision cannot be

enforced, the Court will address only the waiver provision.

       In evaluating First-Amendment claims, courts “distinguish between content-based

and content-neutral regulations of speech.” Nat’l Institute of Family & Life Advocates v.

Becerra, 138 S.Ct. 2361, 2371 (2018). A content-based reg ulation “‘target[s] speech

based on its communicative content.’” Id. (quoting Reed v. Gown of Gilbert, 576 U.S. ___,

___, 135 S.Ct. 2218, 192 L.Ed2d 236 (2015)). Such reg ulations are presumed to violate

the constitution and survive only strict scrutiny. Id. “In the analysis of whether a regulation

is content-based or content-neutral, the ‘principal inquiry . . . , in speech cases generally . .

. is whether the government has adopted a regulation of speech because of disagreement

with the message it conveys.’” Hobbs v. County of Westchester, 397 F.3d 133, 149 (2d

Cir. 2005) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)). A

regulation “‘is content neutral so long as it is justified without reference to the content of

the regulated speech.’” Id. (quoting Ward, 491 U.S. at 791) (internal quotations omitted)).

“‘A regulation that serves purposes unrelated to the content of expression is deemed

neutral, even if it has an incidental effect on some speakers or messages but not others.’”

Id. at 150 (quoting Ward, 491 U.S. at 791). “Thus, a regulation that targets only potentially

harmful secondary effects of speech, rather than the contents of the speech itself or the

listener’s agreement or disagreement with those contents, is deemed content-neutral.” Id.

       The Court has already concluded that the notice provision cannot be enforced

                                               51
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 52 of 67



against the Plaintiffs, and will therefore concentrate on the waiver provision. That

provision that prohibits an employer from “requir[ing] an employee to sign a waiver or

other document which purports to deny an employee the right to make their own

reproductive health care decisions, including use of a particular drug, device, or medical

service.” NY Labor L. § 203(e)(2)(b). The Court finds that this regulation is content-

neutral. The regulation does not target Plaintiffs’ pro-life speech directly and has a

primary purpose of regulating conduct, not speech. The regulation does nothing to

prevent Plaintiffs from continuing to speak against abortion, birth control, contraception, or

certain types of marriages. The regulation does not prevent employers from telling

employees that certain behaviors are morally objectionable and contrary to the ethos of

their organization. The regulation simply prevents employers from requiring employees to

sign a waiver of the rights Section 203-e protects. Any restriction on speech in the

regulation is secondary to the regulation’s purpose: to prevent employers from forcing

employees to waive their rights under Section 203-e as a condition of employment. The

Court’s conclusion regarding the neutrality of the statute in the free-exercise context

supports the Court’s conclusion here.

       When a regulation is content-neutral, the Court applies “‘intermediate scrutiny’” to

such a regulation. Matrovincenzo v City of New York, 435 F.3d 78, 98 (2d Cir. 2006).

Regulations survive that scrutiny when they “‘are reasonable, are narrowly tailored to

serve a significant governmental interest, and leave open ample alterative channels for

communication of that information.’” Id. (quoting Hobbs, 397 F.3d at 149). Under this

standard, the government does not need to use “‘the least intrusive means’” to meet its

aims. Id. (quoting Hobbs, 397 F.3d at 149). Instead, the government’s regulation survives

                                              52
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 53 of 67



scrutiny “‘so long as the . . . [content-neutral] regulation promotes a substantial

government interest that would be achieved less effectively absent the regulation .” Id.

(quoting Hobbs, 397 F.3d at 149) (emphasis in original)). The regulation here survives

such scrutiny. The government interest here is to prevent discrimination and retaliation

against persons who exercise their constitutional rights regarding abortion and birth

control, and the regulation serves that purpose by preventing an employer from

conditioning employment on foregoing those rights. Without the regulation, an employer

could use a waiver to regulate the very acts the government seeks to protect. Moreover,

the regulation itself does not prevent employers from speaking on the issue and explaining

the views and standards of the organization. The regulation also does nothing to prevent

employers from advocating for their views to the general public.

       The Court will therefore find that Plaintiffs have not demonstrated a substantial

likelihood of success on the merits with respect to the waiver provision in the statute. The

Court will therefore deny the motion for a preliminary injunction in that respect. The Court

will grant the Defendants’ motion as it applies to this claim against the waiver provision.

                            c.     Viewpoint Discrimination

       Plaintiffs also contend that the statute amounts to viewpoint discrimination. They

argue that the statute “was designed to make one viewpoint reign supreme–namely, that

pro-abortion beliefs and action triumph over the contrary views of religious employers.”

They point particularly to the notice and waiver provisions. They assert that the waiver

provision “prevents” them from requiring compliance with their organizational codes of

conduct regarding abortion, contraception, and sexual morality.” As a result, the statute

“prevents Plaintiffs from expressing any opposition to such decisions, or from gaining

                                              53
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 54 of 67



agreement by prospective or active employees that such conduct matters to their

employment status.” The waiver prohibition, Plaintiffs therefore claim, “ensures that the

state’s view on these matters supplants Plaintiffs’.” Plaintiffs claim that the legislative

history of Section 203-e indicates that the purpose of the legislation was silencing groups

like theirs. That legislative history, they claim, also indicates that the law does not address

any discrimination that has actually occurred.

       Courts hold that “‘viewpoint discrimination is . . . an egregious form of content

discrimination. The government must abstain from regulating speech when the specific

motivating ideology or the opinion or perspective of the speaker is the rationale for the

restriction.’” Buzzetti v. City of New York, 140 F.3d 134, 139-40 (2d Cir. 1998) (quoting

Rosenberger v. Rector and Visitors of the Univ. of Virginia, 515 U.S. 819, 829 (1995)).

“The government discriminates against viewpoints when it disfavors certain speech

because of ‘the specific motivating ideology or the opinion or perspective of the speaker.’”

Wandering Dago, Inc. v. Destito, 879 F.3d 20, 31 (2d Cir. 2018) (quoting Rosenberger,

515 U.S. at 829).

       As a general matter, Section 203-e does not serve to limit any of Plaintiffs’

advocacy against abortion, promotion of certain religious views, and public arguments for

particular versions of sexual morality. The statute does not prevent the Plaintiffs who

provide medical information to pregnant women from telling those women that they should

not get abortions, urging them not to use contraception, or telling them about their

religious beliefs. On that basis, the general prohibition on reproductive-choice

discrimination does not amount to unconstitutional viewpoint discrimination.

       Plaintiffs’ arguments here focus on two allegedly unconstitutional speech

                                               54
 Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 55 of 67



requirements in the statute. The Court has already explained why the notice provision

amounts to unconstitutionally compelled speech. As to the waiver provision, the Court

finds that the waiver does not target “‘particular views taken by speakers on a subject.’”

Make the Rd. by Wallking, Inc. v. Turner, 378 F.3d 133, 150 (2d Cir. 2004) (qutoing

Rosenberger, 515 U.S. at 829). The Court has already explained that the evidence does

not demonstrate that legislators aimed that statute at particular religious views, and the

waiver provision serves to prevent any employer from avoiding the non-discriminatory

intent of the statute by conditioning employment on an employee’s waiver of rights. The

statute does not aim at the speech of the employer, but the attempt of the employer to

avoid legal liability.

       The Court will therefore find that Plaintiffs have not demonstrated a significant

likelihood of success on the merits on their free-speech claim in this respect. The motion

for a preliminary injunction will be denied on this basis as well. The motion to dismiss will

be granted in this respect as well. Plaintiffs have failed to state a claim upon which relief

could be granted in that respect.

               iv.       Religious Autonomy

       Plaintiffs allege that Section 203-e also violates their right to “religious autonomy”

by interfering with their ability to order their internal affairs. They argue that the Supreme

Court has concluded that even neutral non-discriminatory laws are not applicable to

religious organizations where such laws interfere with the organization’s religious mission,

and that Section 203-e, by limiting their ability to choose or discipline their employees on

the basis of their religious principles, violates this First Amendment right.

       The Supreme Court has been clear that “the First and Fourteenth Am endments

                                              55
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 56 of 67



permit hierarchical religious organizations to establish their own rules and regulations for

internal discipline and government, and to create tribunals for adjudicating disputes over

these matters.” Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 724 (1976).

Courts may not interfere with the decisions of such religious tribunals. Id. at 724-725.

The Supreme Court’s jurisprudence in this area “‘radiates . . . a spirit of freedom for

religious organizations, an independence from secular control or manipulation–in short,

power to decide for themselves, free from state interference, matters of church

government as well as those of faith and doctrine.’” Hosanna-Tabor, 565 U.S. at 186

(quoting Kedroff v Saint Nicholas Cathedral of Russian Orthodox Church in North

America, 344 U.S. 94, 116 (1952)).

       This First Amendment restriction on government interference with religious

decisions extends to employment. The Supreme Court, in considering whether the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., can be applied to “a religious

institution and its ministers,” found that “a ministerial exception” applied. Hoasanna-

Tabor, 565 U.S. at 188. The Court explained that “[r]equiring a church to accept or retain

an unwanted minister, or punishing a church for failing to do so, intrudes upon much more

than a mere employment decision.” Id. Allowing application of such laws “interferes with

the internal governance of the church, depriving the church of control over the selection of

those who will personify its beliefs.” Id. Interfering with a church’s ability to select its

ministers “infringes on the Free Exercise Clause, which protects a group’s right to shape

its own faith and mission through its appointments.” Id. Moreover, such interference with

a church’s decision about “which individuals will minister to the faithful also violates the

Establishment Clause[.]” Id. at 189.

                                                56
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 57 of 67



       As the Supreme Court recognized in Hoasanna-Tabor, the question for any court in

relation to the ministerial exception is when that exception applies to an otherwise-valid

employment discrimination statute. Id. at 190. W hile the Court recognized that “the

ministerial exception is not limited to the head of a religious congregation,” the Court also

declined “to adopt a rigid formula for deciding when an employee qualifies as a minister.”

Id. Other courts have concluded that “judges are ‘ill-equipped to assess whether, and to

what extent, an employment dispute between a minister and his or her religious group is

premised on religious grounds.’” Penn v. N.Y. Methodist Hosp., 884 F.3d 416, 428-429

(2d Cir. 2018) (quoting Fratello v. Archdiocese of N.Y., 863 .3d 190, 203 (2d Cir. 2017)).

A court “asked to ‘take sides in a religious matter’ . . . must dismiss the case.” Id. (quoting

Commack v. Self-Service Kosher Meats, Inc., 294 F.3d 415, 425 (2d Cir. 2002)). In the

Second Circuit, “in determining whether the ministerial exception bars an employment-

discrimination claim against a religious organization, the only question is whether the

employee qualifies as a ‘minister’ within the meaning of the exception.” Fratello, 863 F.3d

at 192. The Second Circuit has directed courts to consider the f actors the Supreme Court

articulated in Hosanna-Tabor in deciding whether the ministerial exception applied to the

religious-school teacher who was the plaintiff in that case: “‘[1] the formal title given [to the

teacher-plaintiff] by the Church, [2] the substance reflected in that title, [3] her own use of

that title, and [4] the important religious functions she performed for the Church[.]” Id. at

204. These factors, however, are not a court’s only consideration in determining whether

the ministerial exception applies: they “neither limit the inquiry to those considerations or

[require] their application in every case.” Id. at 205. In the end, “[i]t is the relationship

between the activities the employee performs for her employer, and the religious activities

                                                57
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 58 of 67



the employer espouses and practices, that determines whether employment-

discrimination laws implicate the religious group’s First Amendment rights by interfering

with its freedom to exercise its religion, or establishing in that religion’s stead other beliefs

or practices.” Id. at 205-206.

       Plaintiffs argue that the Section 203-e interferes with their “religious autonomy” by

telling them who they can hire. The phrase “religious autonomy” appears to come from

Justice Alito’s concurrence in Hoasanna-Tabor. Justice Alito stated that “[i]n a case like

the one now before us–where the goal of the civil law in question, the elimination of

discrimination against persons with disabilities, it is easy to forget that the autonomy of

religious groups, both here in the United States and abroad, has of ten served as a shield

against oppressive civil laws.” Hosanna-Tabor, 565 U.S. at 199. First Amendment law,

he argued, works “[t]o safeguard this crucial autonomy.” Id. “Religious autonomy,”

Justice Alito argued, “means that religious authorities must be free to determine who is

qualified to serve in positions of substantial religious importance.” Id. at 200. While

Justice Alito acknowledged that which employees serve important religious functions

depends on the nature of the religious organization, he contended that “it is nonetheless

possible to identify a general category of ‘employees’ whose functions are essential to the

independence of practically all religious groups.” Id. He suggested that such workers

could “include those who serve in positions of leadership, those who perform important

functions in worship services and in the performance of religious ceremonies and rituals,

and those who are entrusted with teaching and conveying the tenets of the faith to the

next generation.” Id. The Second Circuit has directed courts to consider Justice Alito’s

discussion in deciding whether the ministerial exception applies. Fratello, 863 F.3d at

                                               58
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 59 of 67



205-206.

       Plaintiffs argue that the right to “religious autonomy” that Justice Alito articulated in

Hosanna-Tabor and which the Second Circuit has adopted establishes that Section 203-e

interferes with their right to decide which employees to hire and fire. They thus claim that

the statute violates the Free Exercise and Establishment clauses of the First Amendment.

The Court finds that this argument pushes the idea of religious autonomy farther than the

current state of the law allows. As explained above, courts have acknowledged that a

ministerial exception applies to limit the reach of employment discrimination law over

religious institutions. Cases that address that issue, however, make application of that

exception very fact specific, limiting the ministerial exception to persons who fit particular

roles within a religious organization. No court has found that the religious autonomy the

First Amendment provides offers a blanket exception to religious organizations in their

hiring and firing practices, or that anti-discrimination laws do not apply to religious

employers. At this point, “religious autonomy” does not permit a religious employer to

operate free of any interference from the state. Instead, the fact-intensive inquiry required

to apply anti-discrimination laws to such institutions means that enjoining enforcement of

the statute on the basis that a future employee may be covered by the ministerial

exception is not appropriate. The Court cannot enjoin enforcement of a statute that has

many constitutional applications, both in a general sense and for these particular Plaintiffs.

As the allegations in the Complaint and the affidavits provided by the Defendants make

clear, Plaintiffs employ many people who may not qualify for the ministerial exception as

presently understood.

       The Court acknowledges that the statute in question does not contain an explicit

                                               59
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 60 of 67



ministerial exception. Such an absence, however, does not mean that the exception does

not exist for the statute, or that a court considering a lawsuit brought under Section 203-e

would not apply that constitutional protection in an appropriate situation. T he Court notes

that the statute the Supreme Court considered in Hossanna-Tabor, the ADA, does not

contain an explicit ministerial exception. See 42 U.S.C. § 12101, et seq. In that case, the

Court noted that the Courts of Appeals have had “extensive experience” applying the

ministerial exception to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e et seq. Title VII also does not contain a ministerial exception. That does not mean,

however, that the ministerial exception does not apply to Section 203-e. The Defendants

acknowledge, as they must, that the First Amendment applies and that the statute cannot

be enforced in favor of a person who qualifies as a minister under the terms the Ccourts

describe. See Washington v. African Methodist Episcopal Church, Inc., No. 11-cv-6087,

2011 U.S. Dist. LEXIS 108117, at *6 (W.D.N.Y. Sept. 16, 2011) (“‘[j]ust as there is a

inisterial exception to Title VII, there must also be a ministerial exception to any state law

cause of action that would otherwise impinge on the church’s prerogative to choose its

ministers or to exercise its religious beliefs in the context of employing its ministers.’”)

(quoting Bollard v. California Province of the Soc’y of Jesus, 196 F.3d 940, 950 (9 th Cir.

1999)). The lack of an explicit statement excepting ministers from the statute is not fatal

to its enforcement.

       Under those circumstances, the Court cannot find that Section 203-e cannot be

applied against the Plaintiffs as religious employers in all circumstances. Whether the law

is applicable depends on the facts of any situation where an adverse employment action

occurs and an employee complains. The Plaintiffs’ motion for a preliminary injunction will

                                               60
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 61 of 67



be denied on this basis. The Defendants’ motion to dismiss will be granted. Plaintiffs

have not alleged that any particular employee has alleged discrimination or retaliation and

the Court therefore cannot find Section 203-e is not applicable to that em ployee because

of the role the employee plays in the religious organization.

              v.     Vagueness

       Plaintiffs contend that the statute is void for vagueness. “The void-for-vagueness

doctrine reflects the principle that ‘a statute which either forbids or requires the doing of an

act in terms so vague that [persons] of common intelligence must necessarily guess at its

meaning and differ as to its application, violates the first essential of due process of law.’”

Roberts, 468 U.S. at 629 (quoting Connally v. General Construction Co., 269 U.S. 385,

391 (1926)). This “requirement that government articulate its aims with a reasonable

degree of clarity . . . ensures that state power will be exercised on behalf of policies

reflecting an authoritative choice among competing social values,” limits inconsistent and

discriminatory enforcement of the laws, “enables individuals to conform their conduct to

the requirements of the law, and permits meaningful judicial review.” Id. A law must “‘be

crafted with sufficient clarity to ‘give the person of ordinary intelligence a reasonable

opportunity to know what is prohibited’ and to ‘provide explicit standards for those who

apply them.’” Thibodeau v. Portuondo, 486 F.3d 61, 65 (2d Cir. 2007) (quoting Betancourt

v. Bloomberg, 448 F.3d 547, 552 (2d Cir. 2006)). “‘The degree of vagueness tolerated in

a statute varies with its type: economic regulations are subject to a relaxed vagueness

test, laws with criminal penalties to a stricter one, and laws that might infringe

constitutional rights the strictest of all.’” Commack, 680 F.3d at 213 (quoting VIP of Berlin,

LLC v Town of Berlin, 593 F.3d 179, 186 (2d Cir. 2010)). Laws that are “‘capable of

                                               61
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 62 of 67



reaching expression sheltered by the First Amendment” must supply “‘a greater degree of

specificity than in other contexts.’” Id. (quoting VIP of Berlin, 593 F.3d at 186). A court

examining a statute for vagueness is “relegated . . . to the words of the ordinance itself, to

the interpretations of the court below given to analogous statutes, and perhaps to some

degree, to the interpretation of the statute given by those charged with enforcing it.’” VIP

of Berlin, 593 F.3d at 187 (quoting Grayned v. City of Rockford, 408 U.S. 104, 110

(1972)). Facial challenges on vagueness grounds “are generally disfavored.” Dickerson

v. Napolitano, 604 F.3d 732, 741 (2d Cir. 2010). 6

       Plaintiffs contend that the statute both fails to provide adequate notice of prohibited

conduct and encourages arbitrary and discriminatory enforcement. They point out that the


      6
       As the Supreme Court explained in Wash. State Grange v. Wash. State
Republican Party, 552 U.S. 442, 450-51 (2008):

      Facial challenges are disfavored for several reasons. Claims of facial invalidity
      often rest on speculation. As a consequence, they raise the risk of “premature
      interpretation of statutes on the basis of factually barebones records.” Sabri v.
      United States, 541 U.S. 600, 609, 124 S.Ct. 1941, 158 L. Ed. 2d 891 (2004)
      (internal quotation marks and brackets omitted). Facial challenges also run
      contrary to the fundamental principle of judicial restraint that courts should neither
      “‘anticipate a question of constitutional law in advance of the necessity of deciding
      it’” nor “‘formulate a rule of constitutional law broader than is required by the precise
      facts to which it is applied.’” Ashwander v. TVA, 297 U.S. 288, 346-347, 56 S.Ct.
      466, 80 L.Ed. 688 (1936) (Brandeis, J., concurring) (quoting Liverpool, New York &
      Philadelphia S.S. Co. v. Commisioners of Emigration, 113 U.S. 33, 39, 5 S.Ct. 352,
      28 L. 3d 899 (1885)). Finally, facial challenges threaten to short circuit the
      democratic process by preventing laws embodying the will of the people from being
      implemented in a manner consistent with the Constitution. We must keep in mind
      that “‘[a] ruling of unconstitutionality frustrates the intent of the elected
      representatives of the people.’” Ayotte v. Planned Parenthood of Northern New
      Eng., 546 U.S. 320, 329, 126 S. Ct. 961, 163 L. Ed. 2d 812 (2006) (q uoting Regan
      v. Time, Inc., 468 U.S. 641, 652, 104 S.Ct. 3262, 82 L.. Ed. 2d 487 (1984) (plurality
      opinion).

Wash. State Grange, 552 U.S. at 450-451.

                                              62
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 63 of 67



term “reproductive health decision making” is not defined in the statute, thus leaving “what

decisions are protected by the law” unclear. Plaintiffs note that the statute does not

explain whether the prohibition applies to “past, present, [or] future decisions,” or whether

the “decisions protected are only those kept private or are also those that are publicly

expressed or communicated in the workplace and beyond.” The law also “fails to define

how state officials can and may enforce” the law’s “provisions against employers, when

they can do so, and what penalties they can impose on employers found to be in violation

of the law.”

       Plaintiffs complain that the phrase “reproductive health decision making” used in

the statute is unnecessarily vague. The statute uses the phrase three times. The first

instance occurs in reference to a prohibition on “accessing and employee’s personal

information.” NY Labor Law § 203-e(1). The second comes in the statute’s prohibition on

discrimination and retaliation for an employee’s “reproductive health decision making[.]”

NY Labor Law § 203-e(2)(a). The third comes in the act’s prohibition on requiring an

employee to sign a waiver “purport[ing] to deny an employee the right make their own

reproductive health care decisions.” NY Labor Law § 203-e(2)(b). In alleging vagueness,

however, Plaintiffs leave out part of the statute’s language. Each of the three mentions of

the term “reproductive health decision making” contain a qualification: “including, but not

limited to, a decision to use or access a particular drug, device or medical service[.]” NY

Labor Law §§ 203-e(1); 203-e(2)(a); 203-e(2)(b). This qualification helps to explain the

acts the statute prohibits. An employer cannot take action against an employee who uses

a drug, device, or medical service in relation to reproductive health. A person of ordinary

intelligence would understand such language to include products related to reproduction

                                              63
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 64 of 67



such as condoms, other contraceptives, birth-control pills, and medications designed to

end pregnancies. A person of ordinary intelligence would also interpret the statute to

prohibit an employer taking action against a person because they chose either to continue

or end a pregnancy. Likewise, a person of ordinary intelligence would understand that an

employer’s requirement that the employee waive any rights about decisions regarding

pregnancy violates the statute.

      The statute does not list specific drugs or medical procedures or specify particular

health decisions which the statute protects, but the vagueness “doctrine does not require

‘meticulous specificity’ from every statute, as language is necessarily marked by a degree

of imprecision.” Thibodeau, 486 F.3d at 66 (quoting Farrell, 449 F.3d at 485). Still, the

statute permits an ordinary employer to understand that the law prohibits accessing an

employees’ medical record to determine whether that employee had used birth control or

not, or had an abortion or carried a child to term. That employer would also understand

that New York has prohibited discrimination against or retaliation against an employee for

decisions made about birth control or pregnancy. Given the constant change that

characterizes technology and medicine, listing particular drugs or particular procedures

would place the statute in danger of becoming quickly irrelevant to the action decisions

that people make about reproductive health.

      Indeed, this type of statute, which New York has denoted a labor law and which

deals with a prohibition on employment discrimination, is designed to deal with the

complex social environment represented by the modern American workplace. Courts

have held that “‘[t]he degree of a vagueness the Constitution tolerates–as well as the

relative importance of fair notice and fair enforcement–depends in part on the nature of

                                             64
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 65 of 67



the enactment.’” Thibodeau, 486 F.3d 61, 66 (2d Cir. 2007) (quoting Village of Hoffman

Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982)). T he statute

contains a civil right of action as an enforcement mechanism. As with other statutes

prohibiting employment discrimination on the basis of race, ethnicity, sex, or disability, the

statute prohibits a category of conduct but relies on litigation to determine whether

particular conduct violates the statute.

       The Court is also unpersuaded by Plaintiffs’ claim that the statute is

unconstitutionally vague because it fails to specify the protections that apply to “past,

present, and future decisions,” or decisions made at a particular time. A person of

reasonable intelligence would understand from the statute that an adverse employment

action aimed at a person for their reproductive choices would violate the statute, no matter

when those acts occurred. If an employer fired an employee because they were currently

using birth control, that action would violate the wording of the statute. A firing that

occurred because of an employee’s past use of birth control or previous abortion would

also violate the statute. The statute provides a general prohibition, which a reasonably

intelligent employer would understand limits the action an employer can take in relation to

reproductive health decisions, whenever they occurred. Similarly, Plaintiffs’ complaint that

the law is unclear about whether an employee can be punished for speaking about

reproductive health or simply making decisions about reproductive health ignores the

language of the statute. The language focuses on an employer’s actions, not on the

employee’s speech.

       Plaintiffs’ complaint that the statute does not explain how State officials will enforce

the statute is likewise unavailing. As explained, the statute itself defines sufficiently the

                                               65
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 66 of 67



conduct proscribed by Section 203-e. The Court finds that, given the nature of the

conduct addressed, the prohibitions on accessing information and discrimination or

retaliating against a person because of their reproductive health care decision making are

sufficient to provide explicit directions for enforcement of the statute. The rest of the New

York Labor Law, which applies to Section 203-e, also provides for powers and procedures

for enforcing these provisions, as well as penalties. See N.Y. Labor Law §§ 21, 213.

       As such, the Court finds that the statute in question is not void for vagueness and

Plaintiffs have failed to demonstrate a substantial likelihood of success on the merits on

this basis. The Court will therefore deny the motion for a preliminary injunction on these

grounds. Moreover, as explained, Plaintiffs have failed to allege that the law is

impermissibly vague. The Court has examined the statute under the relevant standards

and concluded that Plaintiff’s have not and could not allege that the legislation is void for

vagueness. They have thus failed to state a claim on their void-for-vagueness claim. The

Court will grant the Defendants’ motion in that respect and dismiss the void-for-vagueness

claim with prejudice.

IV.    CONCLUSION

       For the reasons stated above, the Court will GRANT the Plaintiffs’ motion for

preliminary injunction, dkt. # 17, in part and DENY the motion in part. The motion is

GRANTED with respect to the “notice” provision in New York Labor Law § 203-e(6). That

provision of the statute may not be enforced against any employer. The Plaintiffs’ motion

is DENIED in all other respects. The Defendants’ motion to dismiss, dkt. # 19, is hereby

GRANTED in part and DENIED in part, as follows. The motion is DENIED with respect to

Plaintiffs’ free speech claim as it relates to the notice provision in Section 203-e(6). The

                                              66
Case 1:19-cv-01409-TJM-DJS Document 27 Filed 06/05/20 Page 67 of 67



motion is GRANTED in all other respects.




IT IS SO ORDERED.


DATED: June 5, 2020




                                           67
